ALJ/JSW/sid Mailed 12/23/2002

EXHIBIT 10.07



 

Decision 02-12-070 December 19, 2002

BEFORE THE PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

The application of SAN DIEGO GAS & ELECTRIC (U 902 E) for approval of servicing
agreement between the State of California Department of Water Resources ("DWR")
and SDG&E Company Pursuant to Chapter 4 of the Statutes of 2001 (Assembly Bill 1
of the First 2001-2002 Extraordinary Session).



Application 01-06-039
(Filed June 22, 2001)

 

OPINION APPROVING THE 2003 SERVICING ORDER CONCERNING
SAN DIEGO GAS & ELECTRIC COMPANY AND THE CALIFORNIA DEPARTMENT OF WATER
RESOURCES

 

Summary

On October 8, 2002, the California Department of Water Resources (DWR) submitted
to this Commission a memorandum and proposed modifications to the "First Amended
and Restated Servicing Agreement" (Amended Servicing Agreement) between DWR and
San Diego Gas & Electric Company (SDG&E). DWR's submission was made in response
to D.02-09-053 (the "Contract Allocation Decision"), which directed DWR and
SDG&E to negotiate appropriate modifications to the Amended Servicing Agreement
as a result of the allocation of energy from, and operational responsibility
for, DWR's electricity contracts to SDG&E and the other two large electric
utilities.

Today's decision approves a modified version of DWR's proposed modifications,
which we have labeled as the "2003 Servicing Order Concerning State of
California Department of Water Resources And San Diego Gas & Electric Company"
(Servicing Order). Because the changes that DWR proposed, and that we here
approve with modifications, were not agreed to by SDG&E, we are constrained to
issue a Servicing Order rather than approve a Servicing Agreement. Appendix A of
this decision contains a marked version of the revisions to the Servicing Order
that we approve today. Appendix B of this decision is a "clean" copy of the
approved Servicing Order. SDG&E is ordered to comply with the terms and
conditions of the Servicing Order. The Servicing Order sets forth the terms and
conditions under which SDG&E will provide the transmission and distribution of
DWR-purchased electricity, as well as billing, collection, and related services
on behalf of DWR. The Servicing Order also addresses DWR's compensation to SDG&E
for providing those services.

Today's Servicing Order is needed because DWR and SDG&E have been unable to
negotiate a mutually agreeable servicing arrangement. Due to the upcoming date
when SDG&E is to assume operational control of the DWR contracts allocated to
it, a Servicing Order needs to be put into place prior to year's end.

Background

In January 2001, in response to the energy crisis facing California, the
Legislature gave DWR the authority to purchase electricity and sell it to the
retail customers of California's electric utilities. This authority was provided
for in Assembly Bill 1 of the First Extraordinary Session of 2001-2002 (Stats.
2001, Ch. 4) (AB X1).

In March 2001, the Commission ordered SDG&E to segregate, and hold in trust for
the benefit of DWR, certain amounts its customers had paid for DWR's
electricity. (D.01-03-081.) This arrangement was formalized in the "Servicing
Agreement Between State of California Department of Water Resources and San
Diego Gas & Electric Company," which was approved by the Commission with certain
modifications in D.01-09-013.

As a result of D.01-09-013, D.02-02-051, and D.02-02-052, SDG&E and DWR
discussed and negotiated amendments and restatements to the Servicing Agreement.
These changes were reflected in the Amended Servicing Agreement, which the two
parties signed on March 29, 2002. Subsequently, SDG&E sought Commission approval
of the Amended Servicing Agreement by filing a petition for modification of
D.01-09-013. The Commission granted SDG&E's petition and approved the Amended
Servicing Agreement in D.02-04-048.

In D.02-07-038, the Commission approved SDG&E's second petition to modify
D.01-09-013. This petition sought Commission approval of "Amendment No. 1" to
the Amended Servicing Agreement. Thus, prior to today's decision, the existing
servicing arrangements between SDG&E and DWR are composed of the Amended
Servicing Agreement and Amendment No. 1.

Under AB X1, DWR's authority to contract for electricity purchases expires on
January 1, 2003. (Water Code Sec. 80260.) Rulemaking (R.) 01-10-024 was
initiated by the Commission to allow the electric utilities to resume the
responsibility of procuring electricity for their customers. In D.02-09-053, the
Commission ordered SDG&E, and the other two large electric utilities, to assume
all of the operational, dispatch, and administrative functions for the
electricity contracts that DWR had entered into, effective January 1, 2003.
D.02-09-053 also allocated the DWR contracts to the resource portfolios of the
three utilities, who are to schedule and dispatch the contracts in a least-cost
manner.

As a result of the assumption of the operational duties for the DWR contracts,
the Contract Allocation Decision recognized that the "servicing arrangements"
that DWR had entered into with SDG&E, would need to be altered. (D.02-09-053,
pp. 15, 59.) In Ordering Paragraph 3 of D.02-09-053, DWR and SDG&E were directed
to negotiate appropriate modifications to their servicing arrangements, and DWR
was directed to "submit its proposed modifications" by October 1, 2002. DWR and
the three electric utilities were also directed to jointly file proposed
operational agreements and proposed standards for reasonableness review by
October 1, 2002.

The three utilities requested an extension of the submission date for the
proposed modifications to the servicing arrangements and proposed operational
agreements. The Commission's Executive Director, in a letter dated September 27,
2002, granted an extension of one week, to October 8, 2002.

In response to the submissions ordered in D.02-09-053, on October 8, 2002, DWR
electronically transmitted to the Commission, and to the service list, a
memorandum from Peter Garris of DWR, along with the proposed modifications to
the existing servicing arrangements for SDG&E, and the other two utilities. The
document containing DWR's proposed modifications to SDG&E's servicing
arrangements is labeled "2003 Servicing Agreement Between State of California
Department of Water Resources And San Diego Gas & Electric Company." DWR also
transmitted two other documents, one which contains Attachments A through H of
the Servicing Order, and the other which contains Attachment J of the Servicing
Order.

Due to the earlier extension by the Executive Director, the assigned
administrative law judge (ALJ) issued a ruling on October 10, 2002, allowing
interested parties additional time to submit comments on the proposed
modifications to SDG&E's servicing arrangements, and reply comments. SDG&E filed
comments and reply comments on October 18, 2002 and October 23, 2002,
respectively. On October 23, 2002, DWR transmitted a memorandum entitled
"Comments Concerning Submissions Requested by the California Public Utilities
Commission Decision 02-09-053."

Summary of Proposed Modifications to
the Amended Servicing Agreement

The proposed modifications to the Amended Servicing Agreement and related
attachments have been compared to the Amended Servicing Agreement that was
approved in D.02-04-048, and to Amendment No. 1 approved in D.02-07-038. In
addition, the proposed modifications have been reviewed in light of the Contract
Allocation Decision. Appendix A of this decision reflects the proposed
modifications to the Amended Servicing Agreement through the use of underlining
and strikeout markings.

The proposed modifications fall into the following categories:

 * Definitions and requirements relating to the DWR contracts allocated to SDG&E
   in the Contract Allocation Decision.
 * Definitions and requirements relating to the surplus energy sales and
   remittances that SDG&E will be responsible for.
 * Definitions and requirements relating to the Operating Order.
 * Incorporation of Amendment No. 1 into the modified version of the Amended
   Servicing Agreement.
 * Certain attachments to be provided by SDG&E in Service Attachment 2.
 * Incorporation of Attachment F, approved in D.02-07-038, into the modified
   version of the Amended Servicing Agreement.

In addition to the proposed modifications, additional changes have been made to
the Amended Servicing Agreement and the related attachments. These additional
changes are described in the discussion section below, and also reflect that
SDG&E is being ordered to provide the services in accordance with the attached
Servicing Order and that an Operating Order is expected to be approved, rather
than an Operating Agreement.

Position of the Parties

 A. DWR

According to DWR's October 8, 2002 memorandum, DWR distributed the proposed
modifications to SDG&E's servicing arrangements on October 3 and 4, 2002. As of
October 8, 2002, DWR was unable to ascertain whether the proposed modifications
were acceptable to SDG&E.

DWR has proposed modifying the Amended Servicing Agreement by making certain
changes to the accounting and reporting procedures. According to DWR, these
changes are found in Attachments C and J of the Servicing Order, and parallel
accounting and reporting provisions are contained in Exhibits C and F of the
Operating Order. DWR states that these accounting and reporting procedures are
consistent with the policy set forth in the Contract Allocation Decision.

In its October 23, 2002 memorandum, DWR noted that, consistent with AB X1 and
the Contract Allocation Decision, that it would still be subject to continuing
obligations with respect to the DWR contracts. In particular, these obligations
include:

 * Servicing the bonds as issuer;
 * Managing legal and financial obligations under its long-term contracts;
 * Ensuring the integrity of its revenues; and
 * Fulfilling its substantial reporting obligations associated with the above.

DWR states that it is working to ensure that there is an efficient and timely
transition to the utilities of the operational functions of the DWR contracts,
while ensuring that DWR is able to fulfill its continuing obligations. To
accomplish this goal:

"DWR believes that certain principles and arrangements must be established
regarding utilities' performance of certain functions under the allocated DWR
long-term contracts on behalf of DWR. The operating agreement is a compilation
of such principles and arrangements that DWR believes are necessary to achieve
these goals.

. . .

"In preparing the operating agreement, DWR's objective has been to minimize
DWR's involvement in the utilities' operation of the integrated portfolio,
consisting of utility and allocated DWR contract resources, and to allow the
utilities to make substantially all the operating decisions. The operating
agreement is intended to provide appropriate mechanisms that allow the utilities
to optimize the use of the integrated portfolio of resources on a service
territory basis. . . After the operational transition, DWR will continue to be
legally and financially responsible for the direct costs under the allocated DWR
long-term contracts, including gas-related costs. As a result, DWR needs to
receive timely reporting of data outlined in Exhibit F of the operating
agreement.

"To implement checks and balances while operating the integrated portfolio, DWR
has proposed certain accounting and revenue sharing principles in Exhibit C of
the operating agreement. DWR believes that the proposed accounting and revenue
sharing principles provide greater certainty of revenues and cash flows to the
utilities and DWR and, accordingly, aid the utilities in their quest for
creditworthy status. Finally, DWR believes that the pro rata revenue-sharing
methodology articulated in the Contract Allocation Decision and further
reflected in DWR's accounting and revenue sharing principles results in an
equitable sharing of risk and reward. The information and data being requested
under Exhibit F of the operating agreement are to facilitate DWR's verification
of the utilities' remittances to DWR and costs incurred under the allocated
contracts rather than to conduct an operational review of the utilities
decisions.

"At this time, DWR does not believe that there is a consensus on the accounting
and revenue sharing principles proposed by DWR. . . . The resolution of the
issues related to the accounting and revenue sharing principles will require a
significant shift from the existing remittance policy and DWR believes that such
a policy implementation can only be achieved with the Commission's support and
active involvement." (DWR October 23, 2002 Memorandum, pp. 1-2.)

SDG&E

SDG&E's comments emphasize three points that the Commission should keep in mind
while considering the proposed modifications to the Amended Servicing Agreement.
First, that DWR and SDG&E are still continuing to negotiate, and that more time
is needed to reach a consensus with DWR concerning the proposed modifications.
Second, that the proposed modifications to the Amended Servicing Agreement are
duplicative or in conflict with the proposed Operating Agreement. Whatever is
adopted in the proposed Operating Agreement will affect certain provisions in
the proposed modifications to the Amended Servicing Agreement. And third, that
the proposed modifications to the Amended Servicing Agreement should provide
that any revenues for surplus sales will be net of expenses.

SDG&E's comments also lists a series of concerns with the proposed modifications
to the Amended Servicing Agreement and to the attachments. These issues fall
into the following categories:

 * Text changes to reflect the pro rata sharing of revenues contained in
   D.02-09-053.
 * Text changes to reflect whether an agency relationship is created from the
   surplus sales made from a pro rata resource pool of DWR and investor owned
   utility energy, and indemnification and waiver of liability issues.
 * Text changes regarding credit risk management and the associated incremental
   costs related to the sale of surplus energy.
 * When SDG&E should forward DWR's share of the surplus energy sales revenues.
 * Changes to Service Attachment 2, and Attachments B, F and G.

Discussion

In deciding whether we should approve the proposed modifications to the Amended
Servicing Agreement and related attachments, the Commission is mindful of the
course of action we have taken in R.01-10-024 and in D.02-09-053. One of the
goals of R.01-10-024 is to allow the utilities "to resume purchasing electric
energy, capacity, ancillary services and related hedging instruments to fulfill
their obligation to serve and meet the needs of their customers." (R.01-10-024,
p. 1.)

In order for SDG&E and the other utilities to undertake the operational
responsibilities associated with the allocated DWR contracts beginning on
January 1, 2003, certain operational arrangements and servicing arrangements
need to be in place. With less than one month to go before the utilities are to
take over the operational responsibilities for the DWR contracts, DWR and SDG&E
have been unable to agree on a mutually acceptable servicing arrangement. To
ensure a seamless transition of the DWR contracts allocated to SDG&E, while
ensuring that DWR's legal and financial responsibilities for the DWR contracts
continue to be fulfilled, it is imperative that servicing arrangements be in
place before the end of 2002.

D.02-09-053 also required DWR to submit proposed operational agreements. As
noted in the positions of the parties, certain provisions of the proposed
operational agreement that DWR submitted may affect certain provisions of the
proposed modifications to the Amended Servicing Agreement and the related
attachments. The proposed operating agreement is being considered by the
Commission in R.01-10-024. Since DWR and the utilities have been unable to
mutually agree on a proposed operational agreement, we believe that the
Commission will concurrently adopt an Operating Order when a Servicing Order for
SDG&E is adopted.

On December 9, 2002, SDG&E filed its comments on the draft decision regarding
the Servicing Order, and DWR submitted a memorandum on the three draft decisions
regarding the Servicing Order. DWR's memorandum included a copy of "Amendment
No. 2 To The First Amended and Restated Servicing Agreement Between The State of
California Department of Water Resources and San Diego Gas & Electric Company"
(Amendment No. 2). DWR states that Amendment No. 2 is intended to effect changes
to the Agreement requested in D.02-11-074, the Bond Charge Decision. That
decision, among other things, ordered SDG&E to make changes to its billing
systems to impose the bond charges. As of December 9, 2002, SDG&E and DWR were
in the process of executing Amendment No. 2. DWR states that it agrees to the
provisions of Amendment No. 2, and requests that the Commission approve
Amendment No. 2, or that the provisions of Amendment No. 2 be incorporated in
the Commission's final 2003 Servicing Order decision.

DWR's December 9, 2002 memorandum also states that it reserves comment on the
draft decisions which would adopt the Servicing Orders. DWR considers it
premature to comment on these draft decisions because DWR submitted a request to
the Commission on December 9, 2002, requesting that the Commission order the
utilities to enter into an operating agreement with DWR pursuant to Water Code
Sec. 80106(b). DWR states that any Servicing Order adopted by the Commission
must be consistent with the operating agreement request.

SDG&E's December 9, 2002 comments note that it has agreed with DWR on the terms
of Amendment No. 2, and that it anticipates submitting a signed copy of
Amendment No. 2 to the Commission with SDG&E's December 16, 2002 reply comments.
SDG&E states that the purpose of Amendment No. 2 is to revise the procedures
found in the existing Servicing Agreement, and that the "revisions contemplate
the manner by which SDG&E collects the DWR bond charges from its customers and
remits them to DWR and the collection of fees by SDG&E for undertaking these
agency services." (SDG&E Comments, p. 4.)

Amendment No. 2 makes four changes to SDG&E's existing Amended Servicing
Agreement. The first change is to add Section 7.5 to the Amended Servicing
Agreement. Section 7.5 provides for a reconciliation payment in the event there
is a change in the applicable law, or a payment procedure is inconsistent with
applicable law. The second change makes a revision to Section 7.4 of the Amended
Servicing Agreement to reference the addition of Section 7.5. The third change
is a revised Attachment C to the Amended Servicing Agreement. The new Attachment
C revises the format of the daily and monthly reports to include additional
information about the implementation of the bond charges. The fourth change is a
revised Attachment G to the Amended Servicing Agreement. As revised, Attachment
G provides an estimate of SDG&E's implementation costs associated with the DWR
bond charge, and the reimbursement procedure that SDG&E and DWR will follow.

We will incorporate the provisions of Amendment No. 2, as agreed to by DWR and
SDG&E, into the Servicing Order that we adopt today. The revisions in Amendment
No. 2 enable SDG&E to carry out the Commission's directives contained in the
Bond Charge Decision.

We now turn to SDG&E's concerns with the proposed modifications to the Amended
Servicing Agreement.

SDG&E's first concern is that the use of "deemed" in sections 1.51 and 2.2.(c)
of Amended Servicing Agreement are unnecessary because it may conflict with the
pro rata sharing of revenues ordered in D.02-09-053 and because Attachments H
and J specify how to determine the amount of energy provided by DWR and SDG&E.

We agree with SDG&E. Attachments H and J explain how to determine the amount of
energy provided by DWR and SDG&E. The use of the term or phrase starting with
"deemed" could be interpreted to mean that another calculation of DWR energy is
possible. We will delete the references in sections 1.51. and 2.2.(c).

SDG&E's second concern is whether the utility is acting as DWR's agent for
surplus sales, as found in the proposed modification to sections 2.3., 3.5. and
14.1. SDG&E urges the Commission to modify the draft decision to state that
SDG&E's agency role cannot be allowed to interfere with providing service to
SDG&E's customers. SDG&E states that its primary fiduciary obligation is to
undertake its operational responsibilities, whether of its assets or of the
allocated DWR contracts, in the best interests of the utility's ratepayers and
shareholders."

We decline to delete those references. The draft decision regarding the
Operating Order notes that the utilities are operating as DWR's agent for
limited purposes, and that it reflects the nature of the capacity in which the
utilities are undertaking these functions.

SDG&E's third concern is with the costs associated with credit risk management
and the incremental costs associated with the sales of surplus energy. SDG&E
states that the provisions of Section 3 of the Operating Order would place the
credit risk management and costs on SDG&E. SDG&E states that credit risk
management should be in the Operating Agreement, and not in the Servicing Order.
If costs are incurred from the credit management, SDG&E states that DWR must
share in these costs and that they should be included in the Servicing Order as
part of the surplus energy sales revenue remittance calculation. SDG&E asserts
that costs that are incremental to the sale should be attributed to the sales
and any revenues should be net of any sales costs. SDG&E contends that under AB
X1, SDG&E cannot be given any financial responsibility for DWR's costs. In
addition, SDG&E contends that AB 57 requires that its creditworthiness cannot be
impaired. SDG&E raised similar arguments with respect to the Operating Order.

We will accept DWR's proposed modification to sections 3.1(c) and 3.1(d) of the
Servicing Order. This is consistent with the Commission's goal of reducing the
utilities' reliance on the use of state resources to fulfill their obligations
to serve customers. As noted in the Operating Order decision, the collateral
requirements are not imposed by the DWR Contracts, but rather by exogenous
variables such as the ISO tariff. With respect to the incremental costs
associated with surplus energy sales, the Operating Order decision addresses the
recovery of those costs.

SDG&E's fourth concern is with sections 3.5 and 12, and whether DWR must provide
indemnification or a waiver of liability in situations involving the sale of
surplus energy and disputes with third-party purchasers. Section 12 of the
Amended Servicing Agreement addresses indemnification issues, but does not
specifically address how specific situations would be handled. SDG&E contends
that the draft decision should be modified to state that DWR must provide
indemnification or waiver of liability if SDG&E is going to act on DWR's behalf.
Neither DWR or SDG&E have proposed language to clarify the indemnification
issue. We refrain from crafting additional indemnification language for the
Servicing Order. This issue is best left to DWR and SDG&E to work out.

The fifth concern of SDG&E is the timing of when SDG&E shall make its
remittances to DWR for the sale of surplus energy. Under section 4.2(g) and
Attachment J, SDG&E is to remit DWR's share of the surplus sales revenues on the
first business day after the 20th day of the month following each delivery
month. SDG&E takes the position that it should not have to advance any funds to
DWR, and that it should only remit DWR's share of the surplus sales revenues
when the purchasers of the power pay SDG&E.

In SDG&E's comments to the draft decision, SDG&E points out that the provision
in Section 4.2(g) of the proposed Servicing Order requiring SDG&E to remit
surplus sales revenue to DWR on the 20th of the month following delivery could
result in SDG&E having to incur the cost of a 40- to 55- day float. SDG&E states
that this would require a revenue increase for additional cash working capital
in SDG&E's next cost of service filing, which is contrary to, and not permitted
under AB X1. SDG&E also points out that in DWR's December 5, 2002 memorandum to
the Commission, that DWR indicated that surplus sales revenue should be remitted
on "an actual receipts basis" and not on a "cost incurred" basis. SDG&E states
that the draft decision regarding the Operating Order refers to the "receipts"
concept, while the Servicing Order uses an obsolete reference to 20 days.

In D.02-09-053, at page 46, we stated that although DWR remains financially
responsible for paying all contract-related bills, we expect that the utilities
will "verify the invoices and instruct DWR to pay the bills." This statement
suggests that SDG&E should not have to advance funds to DWR before DWR has to
pay its invoices. The provisions in section 4.2(g) and Attachment J would
require SDG&E to remit payments within 20 days of each delivery month, which
presumably does not match up with when the invoices are due. Exhibit C of the
Operating Order, which is entitled "Settlement Principles For Remittances And
Surplus Revenues," provides at page C-3 that the: "Revenues from a forward
market sale shall not be distributed to the Parties until after Utility receives
the revenues from the sales and any sale-related charges." In reference to "ISO
Real Time Market Sales," Exhibit C states that the: "Revenues from delivery of
surplus energy to the ISO real time market shall not be distributed to the
Parties until after Utility receives payment for final monthly invoice from the
ISO for the month in which the surplus energy was delivered." Both of the quoted
passages mean that SDG&E should not have to remit revenues from the energy sales
to DWR until SDG&E has received payment. Accordingly, we shall change the
reference in Section 4.2(g) of the Servicing Order regarding the 20 days to make
it consistent with Exhibit C of the Operating Order.

Attachment J of the proposed Servicing Order is premised on remitting a
preliminary amount of the surplus energy sales revenues to DWR on the first
business day after the 20th day of the month. However, as discussed above,
Exhibit C of the Operating Order specifies that revenues from forward sales, and
sales to the ISO, are to be remitted to DWR after the utility has received
payment. In order to make the Servicing Order consistent with the Operating
Order, proposed Attachment J should be deleted from the Servicing Order that we
adopt in this decision. In addition, other references to Attachment J that
appear in the following sections of the Servicing Order shall also be deleted:
1.30.5.; 2.2.(d); 2.2.(f); 2.5.; 4.1.; 4.2.(g); 4.2.(h); 5.1.; 5.5.; and 14.17.

SDG&E's sixth concern is with the proposed modifications to sections H and I of
Attachment B. SDG&E notes in its comments that section H.2. "should be deleted
since this deals with the reconciliation SDG&E just completed."

We note that in DWR's October 8, 2002 transmittal of the proposed modifications
to Attachment B, that section H.2. had already been deleted. As for the proposed
modifications to section I of Attachment B, the addition of this section is
consistent with the Post-Transition Remittance Methodology that is to take
effect on and after the effective date of the Operating Order as provided for in
Attachment H.

The seventh concern of SDG&E is that SDG&E has not included the Commission
approved version of Attachment F in its proposed modifications. We have compared
DWR's submission of Attachment F to the version that was approved in
D.02-07-038. DWR's submission is virtually identical to what was approved in
D.02-07-038, except that DWR's October 8, 2002 submission does not contain the
table entitled "Summary Results of 20/20 Conservation Program: August 2002." We
have indicated on Appendix A and Appendix B that the table approved in
D.02-07-038 should be used in Attachment F.

SDG&E's eighth concern is with Attachment G, the DWR billing agent cost
estimates. SDG&E states that this chart is outdated because it does not include
bond charges and exit fees. SDG&E states that this section will need to be
updated once these charges and fees are known. With that understanding, we
recognize that Attachment G will need to be changed to reflect these additional
charges and fees.

SDG&E's ninth concern is with the information that DWR wants in Service
Attachment 2. SDG&E states that it is working with DWR to determine what kind of
information DWR wants. DWR's October 8, 2002 submission only included the one
page "Service Attachment 2," which described the "Title" of seven sections.
DWR's Service Attachment 2 also notes that this is "To be provided by Utility."
We will retain the Service Attachment 2 page as part of the Servicing Order,
with the understanding that DWR and SDG&E will need to discuss what kind of
information DWR wants from SDG&E.

The majority of the proposed modifications to the Amended Servicing Agreement
reflect the actions taken in the Contract Allocation Decision, and are also
linked to the proposed operating agreement. All of the proposed modifications,
as shown in the attached Servicing Order and as discussed above, are consistent
with the directives ordered in D.01-09-013, D.02-02-051, D.02-02-052, and
D.02-09-053.

Since DWR and SDG&E have been unable to timely agree on a mutually acceptable
modified Amended Servicing Agreement, we have further modified DWR's proposed
modifications to the Amended Servicing Agreement to turn the document into a
Servicing Order. The marked and clean versions of the Servicing Order, which are
attached to this decision as Appendix A and Appendix B, are approved. SDG&E
shall be directed to comply with the terms and conditions of the attached
Servicing Order.

We note that today's approval of the Servicing Order does not prevent DWR and
SDG&E from negotiating a mutually agreeable modified servicing agreement in the
future and bringing such an agreement to us for approval. However, due to the
approaching deadline for when SDG&E is to take over the operational aspects of
the DWR contracts allocated to SDG&E, the attached Servicing Order is needed so
that the operational transition for the DWR contracts can proceed smoothly.

Southern California Edison Company (SCE) raised a point in its comments to the
draft decision regarding SCE's Servicing Order that has applicability to SDG&E
as well. SCE states in its comments that it has had discussions with DWR as to
the possible terms and conditions that could be included in the Amended
Servicing Agreement. Although it is unclear at this point whether such
discussions will lead to an agreement, SCE seeks clarification from the
Commission that SCE be allowed to seek the termination of any Servicing Order
that may be adopted, with an executed agreement between SCE and DWR "which
substantially and fundamentally comport with the terms and conditions set forth
in the . . .Servicing Order and the related attachments as they then exist."
(SCE December 9, 2002 Comments, p. 11.)

We are receptive to reviewing a mutually agreeable servicing arrangement between
SDG&E and DWR, so long as the terms do not substantially deviate from what's
adopted in today's servicing order. Should SDG&E and DWR negotiate such an
arrangement, SDG&E is free to request that the Commission consider replacing the
Servicing Order adopted in today's decision with the mutually agreeable
arrangement.

Rehearing and Judicial Review

This decision construes, applies, implements, and interprets the provisions of
AB X1. Pursuant to Public Utilities Code Sec. 1731(c) any application for
rehearing of this decision must be filed within 10 days of the date of issuance
of this decision, and the provisions of Public Utilities Code Sec. 1768 are
applicable to any judicial review of this decision.

 

Comments on Draft Decision

Pursuant to Public Utilities Code Sec. 311(g)(1) and Rule 77.7 of the
Commission's Rules of Practice and Procedure, the draft decision of the ALJ was
mailed to the parties on November 20, 2002. The comments on the draft decision
have been reviewed, and appropriate changes have been made to the Servicing
Order and the attachments.

Assignment of Proceeding

Loretta M. Lynch is the Assigned Commissioner and John S. Wong is the assigned
ALJ in this proceeding.

Findings of Fact

In response to D.02-09-053, on October 8, 2002, DWR submitted a memorandum and
its proposed modifications to the Amended Servicing Agreement. Prior to today's
decision, the existing servicing arrangement between DWR and SDG&E are composed
of the Amended Servicing Agreement and Amendment No. 1. D.02-09-053 allocated
the DWR contracts, and ordered SDG&E and the other two large electric utilities,
to assume all of the operational, dispatch, and administrative functions for the
allocated electricity contracts, effective January 1, 2003. The proposed
modifications to the Amended Servicing Agreement and related attachments have
been compared to the Amended Servicing Agreement that was approved in
D.02-04-048, to Amendment No. 1 approved in D.02-07-038, and have been reviewed
in light of the Contract Allocation Decision. One of the goals of R.01-10-024 is
to allow the utilities to resume purchasing electric energy, capacity, ancillary
services and related hedging instruments to fulfill their obligation to serve
and meet the needs of their customers. In order for SDG&E and the other
utilities to undertake the operational responsibilities associated with the
allocated DWR contracts beginning on January 1, 2003, certain operational
arrangements and servicing arrangements need to be in place before that date.
Certain provisions of the proposed operating agreement may affect certain
provisions of the proposed modifications to the Amended Servicing Agreement and
related attachments. The proposed operational agreement is being considered by
the Commission in R.01-10-024. The concerns of SDG&E over the proposed
modifications to the Amended Servicing Agreement and related attachments have
been reviewed and considered, and appropriate changes have been made as
discussed in this decision. Notwithstanding today's approval of the Servicing
Order, DWR and SDG&E are free to submit a mutually agreeable modified servicing
agreement for our approval.

Conclusions of Law

All of the proposed modifications to the Amended Servicing Agreement and the
related attachments are consistent with the directives ordered in prior
Commission decisions. Since DWR and SDG&E have been unable to timely agree on a
mutually acceptable modified Amended Servicing Agreement, the Commission has
made additional modifications to convert the modified Amended Servicing
Agreement into a Servicing Order. The Servicing Order attached to this decision
should be approved. SDG&E should be directed to comply with the terms and
conditions contained in the approved Servicing Order.

ORDER

IT IS ORDERED

that:



 1. The marked version, attached hereto as Appendix A, and the clean version,
    attached hereto as Appendix B, of the "2003 Servicing Order Concerning State
    of California Department of Water Resources And San Diego Gas & Electric
    Company" (Servicing Order) is approved.
 2. San Diego Gas & Electric Company shall comply with all of the terms and
    conditions of the approved Servicing Order.
 3. This proceeding is closed.

This order is effective today.

Dated December 19, 2002, at San Francisco, California.

 

LORETTA M. LYNCH

President

HENRY M. DUQUE

CARL W. WOOD

GEOFFREY F. BROWN

MICHAEL R. PEEVEY

Commissioners

 

 

 

2003 SERVICING ORDER

CONCERNING

STATE OF CALIFORNIA
DEPARTMENT OF WATER RESOURCES

And

SAN DIEGO GAS & ELECTRIC COMPANY



THIS ORDER HAS BEEN ISSUED BY THE CALIFORNIA PUBLIC UTILITIES COMMISSION
("COMMISSION") FOR USE BETWEEN THE STATE OF CALIFORNIA DEPARTMENT OF WATER
RESOURCES ("DWR") AND SAN DIEGO GAS & ELECTRIC COMPANY ("UTILITY").

Date of Commission Approval: ________________________

Effective Date: ________________________

2003 SERVICING ORDER

TABLE OF CONTENTS

Section Numbers Title Page



Section 1.Definitions. 2

Section 2.Energy Delivery, Surplus Energy Sales and Ownership. 8

Section 3.Billing Services. 11

Section 4.DWR Revenues; Remittance of DWR Revenues. 13

Section 5.Term and Termination; Events of Default. 15

Section 6.Confidentiality. 17

Section 7.Payment of Fees and Charges. 19

Section 8.Records; Audit Rights; Annual Certification. 22

Section 9.Representations and Warranties. 25

Section 10.Amendment Upon Changed Circumstances. 25

Section 11.Data Retention. 26

Section 12.Indemnity. 26

Section 13.Limitations on Liability. 27

Section 14.Miscellaneous. 27



ATTACHMENTS



Attachment

Title



SA1 Service Attachment 1 -- Consolidated Utility Billing Services

SA2 Service Attachment 2 -- Wholesale Trading, Invoicing and Collection Services

A Representatives and Contacts

B Remittance Methodology

C Sample Daily and Monthly Reports

D General Terms and Conditions

E Additional Provisions

F Calculation Methodology for Reduced Remittances Pursuant to 20/20 Program

G Fee Schedule

H Adjustments to DWR Charges for Variances in DWR Power Delivered

I Reserved

 

2003 SERVICING ORDER

THIS 2003 SERVICING ORDER (the "Servicing Order") concerns the State of
California Department of Water Resources ("DWR"), separate and apart from its
powers and responsibilities with respect to the State Water Resources
Development System, and San Diego Gas & Electric Company, a California
corporation ("Utility"). This Servicing Order amends and restates that First
Amended and Restated Servicing Agreement between DWR and Utility, approved by
the Commission on April 22, 2002, as amended by the Amendment No. 1 to the First
Amended and Restated Servicing Agreement, approved by the Commission on July 17,
2002. DWR and Utility are sometimes collectively referred to as the "Parties"
and individually referred to as a "Party."

BACKGROUND

A. Under the Act, DWR is authorized to sell electric power and energy to
Customers. Amounts payable by DWR under this Servicing Order are payable solely
from the Department of Water Resources Electric Power Fund established pursuant
to Section 80200 of the California Water Code or other appropriated amounts
legally available therefor.

B. Utility is engaged in, among other things, the transmission and distribution
of electrical services to customers in its service territory, the billing and
collection for electrical services and other charges, and the ownership,
installation and reading of electrical meters for such customers.

C. The Act and Applicable Commission Orders allow DWR and the Utility to enter
into contracts under which the Utility provides for the transmission and
distribution of all power sold or made available for sale by DWR to Customers,
and provides billing, collection and related services, as agent for DWR, on
terms and conditions that reasonably compensate Utility for its services.

D. On June 22, 2001, the Parties entered into a Servicing Agreement to set forth
the terms under which Utility will provide for the transmission and distribution
of DWR Power as well as billing and related services.

E. On September 6, 2001, the Commission approved the Servicing Agreement
pursuant to Decision 01-09-013, and ordered certain amendments to the Servicing
Agreement as described in Ordering Paragraphs 3, 4 and 5 of such decision.

F. On February 21, 2002, the Commission issued Decision 02-02-051, approving and
adopting a Rate Agreement between the Commission and DWR.

G. On April 22, 2002, the Commission approved the First Amended and Restated
Servicing Agreement pursuant to Decision 02-04-048, which amended the Servicing
Agreement to comply with Commission Decision 01-09-013 and to implement certain
provisions of the Rate Agreement.

H. On July 17, 2002, the Commission approved Amendment No. 1 to the First
Amended and Restated Servicing Agreement ("Amendment No. 1") pursuant to
Decision 02-07-038, which amended the First Amended and Restated Servicing
Agreement in order to provide for a separate line item on the Consolidated
Utility Bills for Bond Charges and to implement the 2002 20/20 Program as
ordered by the Commission pursuant to Resolution E-3770.

I. On September 19, 2002, the Commission issued Decision 02-09-053 relating to
the allocation of DWR's power contracts, ordering the Parties to modify the
Agreement to reflect the new operational arrangements under the contract
allocation ordered by the Commission in such decision.

J. This Servicing Order is the result of a desire to comply with Decision
02-09-053 and to incorporate the changes set forth in Amendment No. 1.

NOW, THEREFORE, DWR agrees, and SDG&E is ordered to do as follows:

 I.  Definitions.

     The following terms, when used herein (and in the attachments hereto) with
     initial capitalization, shall have the meaning specified in this Section 1.
     Certain additional terms are defined in the attachments hereto. The
     singular shall include the plural and the masculine shall include the
     feminine and neuter, and vice versa. "Includes" or "including" shall mean
     "including without limitation." References to a section or attachment shall
     mean a section or attachment of this Servicing Order, as the case may be,
     unless the context requires otherwise, and reference to a given agreement
     or instrument shall be a reference to that agreement or instrument as
     modified, amended, supplemented or restated through the date as of which
     such reference is made (except as otherwise specifically provided herein).
     Unless the context otherwise requires, references to Applicable Laws or
     Applicable Tariffs shall be deemed references to such laws or tariffs as
     they may be amended, replaced or restated from time to time. References to
     the time of day shall be deemed references to such time as measured by
     prevailing Pacific time.

      A.  ACH -- Automated Clearing House, a nationwide payment and collection
          system which provides for the electronic distribution and settlement
          of funds.
      B.  Act -- Chapter 4 of Statutes of 2001 (Assembly Bill 1 of the First
          2001-02 Extraordinary Session) of the State of California.
      C.  Additional Charges -- Additional Charges shall have the meaning set
          forth in Section 7.2 below.
     
          1.3.5. Aggregate Power--DWR Power, Utility-Provided Electric Power,
          and, subject to Section 4.3 of the Rate Agreement, ESP Power or other
          third party provided power for Customers located within the Utility's
          service territory, to the extent DWR Charges are authorized to be
          imposed on any such power by Applicable Commission Orders.
     
           
     
      D.  Allocated Contracts -- The long-term power purchase agreements, listed
          on Schedule 1 of the Operating Order, allocated to Utility under the
          Contract Allocation Order.
      E.  Applicable Commission Orders--Such rules, regulations, decisions,
          opinions or orders as the Commission may lawfully issue or promulgate
          from time to time, which further define the rights and obligations of
          the Parties under this Servicing Order.
      F.  Applicable Law--The Act, Applicable Commission Orders and any other
          applicable statute, constitutional provision, rule, regulation,
          ordinance, order, decision or code of a Governmental Authority.
      G.  Applicable Tariffs--Utility's tariffs, including all rules, rates,
          schedules and preliminary statements, governing electric energy
          service to Customers in Utility's service territory, as filed with and
          approved by the Commission and, if applicable, the Federal Energy
          Regulatory Commission.
      H.  Assign(s)--Assign(s) shall have the meaning set forth in
          Section 14.3(c).
      I.  Billing Services--means Consolidated Utility Billing Service
     
          1.9.3 Bond Charges--Bond Charges shall have the meaning set forth in
          the Rate Agreement.
     
          1.9.7 Bundled Customer--A Customer that purchases electric energy from
          Utility.
     
      J.  Bureau --Bureau shall have the meaning set forth in Section 8.2(b).
      K.  Business Days-- Regular Monday through Friday weekdays which are
          customary working days, excluding holidays, as established by
          Applicable Tariffs.
      L.  Business Hours -- The period on a Business Day from 9:00 a.m. until
          5:00 p.m.
      M.  C.E.R.S. -- California Energy Resource Scheduling, a division of DWR.
      N.  Charges -- DWR Charges and Utility Charges.
      O.  Claims -- Claims shall have the meaning set forth in Section 12.
      P.  Commission -- The California Public Utilities Commission.
      Q.  Confidential Information -- Confidential Information shall have the
          meaning set forth in Section 6.1(c).
      R.  Consolidated Utility Billing Service -- Billing service through the
          use of Consolidated Utility Bills as described in Service Attachment 1
          to this Servicing Order.
      S.  Consolidated Utility Bill -- A consolidated bill prepared and
          presented by Utility to a Customer which includes both the Customer's
          Utility Charges and DWR Charges.
     
          1.19.3. Contract Allocation Order -- Decision 02-09-053 of the
          Commission, issued on September 19, 2002, as such Decision may be
          amended or supplemented from time to time by the Commission.
     
          1.19.7. Contracts -- The Allocated Contracts.
     
      T.  Customer -- A customer in Utility's service area that purchases (or is
          deemed to purchase) Aggregate Power.
      U.  Daily Remittance Amount -- Daily Remittance Amount shall have the
          meaning set forth in Section 4.2(a).
      V.  Daily Remittance Report -- Daily Remittance Report shall have the
          meaning set forth in Section 4.2(b).
      W.  Day-Ahead Market -- The daily ISO forward market for which energy and
          ancillary services are scheduled for delivery on the following
          calendar day.
      X.  Delinquent Payment -- Delinquent Payment shall mean the payment of any
          amount due under this Servicing Order after the time when payment is
          required to be made hereunder, as further described and/or limited
          hereunder.
      Y.  Discloser -- Discloser shall have the meaning set forth in Section
          6.1(c).
      Z.  Reserved.
      AA. Reserved.
      AB. DWR Charges -- Bond Charges, Power Charges and any other amounts
          authorized to be collected from Customers pursuant to Applicable
          Commission Orders and Applicable Law in order to meet DWR's revenue
          requirements under the Act, as calculated pursuant to this Agreement
          and Applicable Law.
      AC. DWR Power -- The electric power and energy, including but not limited
          to capacity and output, or any of them supplied by DWR to Bundled
          Customers pursuant to the Act and Applicable Commission Orders.
      AD. DWR Revenues -- Those amounts required to be remitted to DWR by
          Utility for DWR Charges and DWR Surplus Energy Sales Revenues.
     
          1.30.5. DWR Surplus Energy Sales Revenues -- Revenues received by
          Utility for the sale of surplus Power to third parties that Utility is
          required to remit to DWR, consistent with the Contract Allocation
          Order and Exhibit C of the Operating Order.
     
      AE. DWR's Agent -- DWR's Agent shall have the meaning set forth in Section
          8.2(b).
      AF. Effective Date -- The date this Servicing Order is effective in
          accordance with Section 14.16, as such date is set forth on the cover
          page hereof.
     
          1.32.3 Electric Service Provider -- Electric Service Provider has the
          meaning set forth in the Rate Agreement.
     
          1.32.7. ESP Power -- electric power sold by an Electric Service
          Provider to Customers.
     
      AG. Event of Default -- Event of Default shall have the meaning set forth
          in Section 5.2.
      AH. Execution Date -- The date this Servicing Order is fully executed by
          the Parties, as such date is set forth on the cover page hereof.
     
          1.34.5 Exit Fee -- Any fee that DWR is entitled, under Applicable Law,
          to assess and collect from a Customer in the event such Customer
          ceases purchasing DWR Power.
     
      AI. Final Hour-Ahead Schedule -- The final schedule of DWR Power submitted
          by DWR and Utility and published by the ISO for the Hour-Ahead Market.
      AJ. Fund -- Fund shall have the meaning set forth in Section 13.2.
      AK. Governmental Authority -- Any nation or government, any state or other
          political subdivision thereof, and any entity exercising executive,
          legislative, judicial, regulatory or administrative functions of or
          pertaining to a government, including the Commission.
      AL. Governmental Program - Any program or directive established by
          Applicable Law which directly or indirectly affects the rights or
          obligations of the Parties under this Servicing Order and which
          obligates or authorizes DWR to make payments or give credits to
          Customers or other third parties under such programs or directives.
      AM. Hour-Ahead Market -- The ISO forward market for which energy and
          ancillary services are scheduled for subsequent hours for delivery on
          the current calendar day.
      AN. Imbalance Energy -- The difference between electric power metered and
          the electric power scheduled in the Day-Ahead Market or Hour-Ahead
          Market.
      AO. Indemnified Party -- Indemnified Party shall have the meaning set
          forth in Section 12.
      AP. Indemnifying Party -- Indemnifying Party shall have the meaning set
          forth in Section 12.
      AQ. Initial Remittance Date -- Initial Remittance Date shall have the
          meaning set forth in Section 4.2(a).
      AR. Insolvency Event -- With respect to Utility, (a) the filing of a
          decree or order for relief by a court having jurisdiction in its
          premises or any substantial part of its property in an involuntary
          case under any applicable federal or state bankruptcy, insolvency or
          other similar law now or hereafter in effect, or the appointment of a
          receiver, liquidator, assignee, custodian, trustee, sequestrator or
          similar official for it or for any substantial part of its property,
          or the ordering of the winding-up or liquidation of its affairs, and
          such decree or order shall remain unstayed and in effect for a period
          of 60 consecutive calendar days; or (b) the commencement by it of a
          voluntary case under any applicable federal or state bankruptcy,
          insolvency or other similar law now or hereafter in effect, or the
          consent by it to the entry of an order for relief in an involuntary
          case under any such law, or the consent by it to the appointment of or
          taking possession by a receiver, liquidator, assignee, custodian,
          trustee, sequestrator or similar official for it or for any
          substantial part of its property, or the making by it of any general
          assignment for the benefit of creditors, or the taking of action by it
          in furtherance of any of the foregoing.
      AS. ISO -- The State of California Independent System Operator
          Corporation.
      AT. Late Payment Rate -- The Prime Rate plus 3%.
     
          1.46.1. Operating Order -- The Operating Order between DWR and
          Utility, dated as of [ ] and approved by the Commission on [ ].
     
          1.46.2. Operating Order Effective Date -- The date the Operating Order
          is effective in accordance with the provisions thereof.
     
          1.46.3. Power -- Electric power and energy, including but not limited
          to capacity and output.
     
          1.46.5 Power Charges -- Power Charges shall have the meaning set forth
          in the Rate Agreement.
     
      AU. Prime Rate -- The rate which Morgan Guaranty Trust Company of New York
          announces from time to time in New York, New York as its prime lending
          rate, the Prime Rate to change when and as such prime lending rate
          changes. The Prime Rate is a reference rate and does not necessarily
          represent the lowest or best rate actually charged to any customer.
     
          1.47.5 Rate Agreement -- The Rate Agreement between DWR and the
          Commission adopted by the Commission on February 21, 2002 pursuant to
          Commission Decision 02-02-051, as the same may be amended and adopted
          by subsequent Commission proceedings.
     
      AV. Recipient -- Recipient shall have the meaning set forth in Section
          6.1(c).
      AW. Recurring Fees -- Recurring Fees shall have the meaning set forth in
          Section 7.1.
      AX. Remittance -- A payment by Utility to DWR or its Assign(s) in
          accordance with this Servicing Order.
      AY. Scheduled Energy -- DWR Power set forth on schedules submitted by DWR
          to Utility and the ISO, or by Utility to the ISO, as the case may be,
          in the Day-Ahead Market and Hour-Ahead Market that, pursuant to
          Section 2.2(b), DWR provided to Bundled Customers.
      AZ. Scheduling Coordinator -- to -- Scheduling Coordinator Trade --
          Schedules for energy transferred from one ISO scheduling coordinator
          to another. Such schedules are deemed delivered by the ISO upon
          publication by the ISO of the final schedules.
      BA. Services -- Billing Services, metering services and meter reading
          services which may be performed by Utility and related collection,
          remittance and other services provided by Utility for DWR pursuant to
          this Servicing Order.
     
          1.53.5 Servicing Order -- This 2003 Servicing Order, including all
          attachments hereto.
     
      BB. State -- The State of California.
      BC. Set-Up Fee -- Set-Up Fee shall have the meaning set forth in Section
          7.1.
      BD. Term -- The term of this Servicing Order as set forth in Section 5.1.
      BE. 20/20 Program -- 20/20 Program shall have the meaning set forth in
          Section 4.3.
      BF. Utility Charges -- Charges incurred by a Customer for
          electricity-related services and products provided by Utility to the
          Customer, as approved by the Commission and, as applicable, the
          Federal Energy Regulatory Commission or other Governmental Authority
          (including, but not limited to, any Competition Transition Charges or
          Fixed Transition Amount Charges owing to Utility or its affiliates, as
          those terms are defined under the California Public Utilities Code).
          Utility Charges shall not include DWR Charges or charges related to
          natural gas related services and products.
      BG. Utility-Provided Electric Power -- Utility-Provided Electric Power
          shall refer to electricity from Utility's own generation, qualifying
          facility contracts, other power purchase agreements and bilateral
          contracts. Utility-Provided Electric Power shall include neither DWR
          Power nor ESP Power.

     The terms used in the attachments, but not specifically defined herein or
     elsewhere in this Agreement, are understood by the Parties to have their
     ordinary meanings.

 II. Energy Delivery, Surplus Energy Sales and Ownership.
      A. Delivery of DWR Power.
     
         Pursuant to the Act and Applicable Commission Orders, Utility is
         ordered to transmit, or provide for the transmission of, and distribute
         DWR Power to Bundled Customers over Utility's transmission and
         distribution system in accordance with Applicable Law, Applicable
         Tariffs and any other agreements between the Parties.
     
      B. Data and Information Communications Procedures.
          a. Utility shall estimate Bundled Customer usage and Utility-retained
             generation for a given trade day and shall communicate the net of
             such estimate to DWR by 7:00 a.m. on the preceding Business Day;
             provided, however upon the Operating Order Effective Date, Utility
             is directed to comply with the data and information communications
             procedures of the Operating Order. In the event that DWR observes a
             persistent deviation between estimated Bundled Customer usage and
             actual Bundled Customer usage, or between estimated
             Utility-retained generation and actual Utility-retained generation,
             DWR may request Utility to review, and Utility will promptly
             commence to review, Utility's forecast methodology and will report
             the results of such review to DWR; provided, however, that Utility
             shall have no obligation to correct or minimize such deviation
             except as provided in Attachment H hereto.
          b. DWR agrees to send to Utility in writing each day the Scheduling
             Coordinator-to-Scheduling Coordinator Trade between DWR and
             Utility. This information shall be delivered no later than 9:30
             a.m. for trades in the Day-Ahead Market for the following day, and
             no later than two hours and twenty minutes prior to the start of
             the delivery hour for trades in the Hour-Ahead Market. Utility is
             ordered and DWR agrees to separately provide these schedules to the
             ISO prior to the close of the respective markets. The above
             deadlines for DWR are set because the ISO Day-Ahead Market
             currently closes at 10:00 a.m. on the day before delivery and the
             ISO Hour-Ahead Market currently closes two hours before the
             delivery hour. If these closing times should change, the deadlines
             for submission of DWR data to Utility shall change proportionately,
             which revised deadlines shall be confirmed in writing by DWR and
             Utility. DWR agrees that, upon Utility's request, DWR shall supply
             information to Utility substantiating to Utility's reasonable
             satisfaction (i) the total amount of energy purchased by DWR in the
             Day-Ahead Market and Hour-Ahead Market; and (ii) other such
             information that may be required for Utility to verify the DWR
             Charges, or any component thereof, including information regarding
             the allocation of such energy among Customers and other third
             parties to the extent so required. Notwithstanding the provisions
             of this paragraph (b), upon the Operating Order Effective Date,
             Utility shall schedule and dispatch Power as provided in the
             Operating Order.
          c. The basis for remittances of revenues for Power Charges shall be
             the amounts collected from Bundled Customers for delivery of DWR
             Power, as further described in Attachments B and H of this
             Servicing Order, and upon the Operating Order Effective Date,
             consistent with the principles set forth in Exhibit C of the
             Operating Order. The basis for the remittance of revenues for Bond
             Charges shall be amounts collected from Customers pursuant to
             future Applicable Commission Orders implementing such Bond Charges
             (including, without limitation, the portion of any Exit Fee imposed
             by the Commission on Customers of Electric Service Providers or
             upon any other third party which constitutes a Bond Charge). If and
             when ordered by the Commission, the remaining portion of any such
             Exit Fee shall be remitted to DWR in a manner reasonably agreed
             upon by the Parties. All DWR Charges shall be at the applicable
             Commission-approved rates. If either Party obtains actual knowledge
             of a material flaw in the procedures or methods set forth in this
             Servicing Order, and such flaw has a material adverse effect on (i)
             the delivery of Services (including, without limitation, the timely
             and accurate remittance of DWR Charges and DWR Surplus Energy Sales
             Revenues to DWR), or (ii) the timely and accurate payment to
             Utility of compensation for Services hereunder, the discovering
             Party shall bring such flaw to the attention of the other Party
             within a reasonable time. Upon the delivery of such notice, the
             Parties shall conduct good faith negotiations to resolve such flaw.
             Without limiting any other terms, express or implied, of this
             Servicing Order or any other agreement between the Parties, the
             Parties acknowledge that the two preceding sentences do not impose
             an independent obligation to perform any investigation or
             monitoring to discover any such flaw.
          d. Adjustments to the remittance of revenues to DWR prior to the
             Operating Order Effective Date in (c) above will be based on the
             following, (i) the difference between scheduled quantities and
             those scheduled quantities which are actually reflected in ISO
             settlement statements, and (ii) the difference between the Utility
             estimate of Customer usage and the actual Customer usage reflected
             in ISO settlement statements. Adjustments to the remittance of
             revenues to DWR after the Operating Order Effective Date in (c)
             above will be based on the following, (i) the difference between
             estimated dispatched quantities of Utility and DWR Contracts and
             the actual dispatched quantities reflected in ISO settlement
             statements, and (iii) the difference between Utility's estimate of
             Customer usage and the actual Customer usage reflected in ISO
             settlement statements. Utility shall include an adjustment of DWR
             Charges, DWR Power, Utility-Provided Electric Power, DWR Surplus
             Energy Sales Revenues and, as applicable, ESP Power, on its next
             Consolidated Utility Bill if so provided for in Attachment H.
          e. Upon the Operating Order Effective Date, Utility shall calculate
             and remit DWR Surplus Energy Sales Revenues consistent with the
             Contract Allocation Order and the Operating Order. The basis for
             remittance of DWR Surplus Energy Sales Revenues shall be amounts
             collected by Utility from third parties for sales of surplus Power,
             as further described in Exhibit C of the Operating Order, all in
             accordance with the Contract Allocation Order.
          f. All data and information to be exchanged between the Parties in
             connection with scheduling or settlement of transactions shall be
             in the format agreed to by Utility and DWR and shall, except as
             otherwise provided by this Servicing Order or Utility Applicable
             Tariffs, or as may be approved by Utility in its reasonable
             discretion, be submitted electronically. If a Party receives any
             information that is unreadable, or contains data that cannot be
             processed by the receiving Party's system, or is otherwise damaged,
             such receiving Party shall inform the sending Party of such
             problem. Until any such problem is corrected, the receiving Party
             shall not be responsible for processing information received in
             this condition. The foregoing notwithstanding, a receiving Party
             shall not be excused from its obligation to process information if
             the receiving Party cannot read or otherwise process the
             information sent by the sending Party as a result of defects,
             errors, bugs, or viruses in the receiving Party's systems or
             software or due to negligence or wrongful act(s) or failure(s) to
             act on the part of the receiving Party's employees, agents,
             independent contractors, subcontractors or assigns.
     
      C. Ownership of DWR Power, Surplus Power, Utility-Provided Electric Power
         and DWR Revenues.
     
         (a) Notwithstanding any other provision herein, and in accordance with
         the Act and Section 80110 of the California Water Code, DWR shall
         retain title to all DWR Power sold by DWR to Bundled Customers or any
         surplus Power sold by Utility on DWR's behalf in accordance with the
         terms of the Operating Order and consistent with the Contract
         Allocation Order. In accordance with the terms hereof and the Operating
         Order, as the case may be, Utility is acting solely as the servicing
         agent for DWR with respect to the sale of Aggregate Power provided to
         Customers and with respect to sales of surplus Power to third-party
         power purchasers. In accordance with the Act and Section 80104 of the
         California Water Code, upon the delivery of DWR Power to Bundled
         Customers or the sale of surplus Power to third-party power purchasers,
         those Bundled Customers and third-party power purchasers, shall be
         deemed to have purchased that Power from DWR, and payment for any such
         sale shall be a direct obligation of such Bundled Customers or
         third-party purchasers, as the case may be, to DWR. Notwithstanding any
         other provision herein, Utility shall retain title to all
         Utility-Provided Electric Power supplied by Utility to Bundled
         Customers and all surplus Power provided by Utility.
     
         (b) DWR Charges and DWR Surplus Energy Sales Revenues shall be the
         property of DWR for all purposes.
     
      D. Allocation of DWR Power and DWR Surplus Energy Sales Revenues.

DWR Power will be allocated pursuant to the Act and other Applicable Law and
Applicable Tariffs. Upon the Operating Order Effective Date, DWR Power and DWR
Surplus Energy Sales Revenues shall be allocated consistent with the Contract
Allocation Order, and as provided in the Operating Order and this Servicing
Order.

 5. DWR Surplus Energy Sales Revenues.

The treatment of surplus Power shall be governed by the Contract Allocation
Order and as further provided by Operating Order, as the same may be hereafter
amended by written agreement of the Parties.

 I. Billing Services.
     A. Provision of Services by Utility.
         a. Utility shall provide metering services, meter reading services and
            Billing Services relating to (i) the delivery of DWR Power that is
            the basis for a Power Charge and (ii) the delivery of Aggregate
            Power, except to the extent that such services are provided by a
            third party, that is the basis for a Bond Charge. In the event that
            billing services are provided by a third party to its Customers,
            Utility shall bill and collect DWR Charges from the third party
            supplier, as applicable to the third party for its Customers, on
            behalf of DWR, in accordance with Applicable Commission Orders and
            Applicable Tariffs and remit the same to DWR upon collection.
            Utility provided metering services, meter reading services and
            Billing Services shall be provided in accordance with Applicable
            Commission Orders, Applicable Tariffs and Service Attachment 1
            hereto.
        
            Upon the Operating Order Effective Date, Utility shall sell surplus
            Power on behalf of DWR, and provide invoicing and collection of
            amounts owed by third parties for such surplus Power sales made by
            Utility on DWR's behalf and allocate such revenues to DWR. Surplus
            Power sales made by Utility on DWR's behalf, including the invoicing
            and collection of amounts owed by third parties and credit risk
            management, shall be conducted by Utility in accordance with
            Applicable Commission Orders, including but not limited to, the
            Contract Allocation Order, Applicable Tariffs, the Operating Order
            and Service Attachment 2 hereto.
        
         b. On behalf of DWR, Utility shall (i) follow its customary standards,
            policies and procedures in performing its duties hereunder and (ii)
            perform its duties hereunder using the same degree of care and
            diligence that Utility exercises for its own account.

 c. For surplus Power sales to third parties, Utility shall apply prudent credit
    risk management criteria to ensure that such purchasers meet or exceed DWR
    credit criteria, or in the absence of such DWR designated criteria, then
    consistent with industry accepted credit standards. If Utility sells surplus
    Power to an entity that requires collateral, the cost and obligation to post
    such collateral shall be Utility's responsibility.
 d. Utility shall be responsible for all transaction fees or other costs
    associated with the sale of surplus Power imposed by third-party purchasers
    or any agents of Utility or such purchaser.

 A. Reserved.
 B. Modification of Billing and Metering Systems.

    Utility shall have the right to modify and replace its billing and metering
    systems, subject to the requirements of Applicable Law, if any. However, to
    the extent that such modifications and replacements materially interrupt
    Services provided by Utility to DWR, Utility shall provide to DWR, as soon
    as reasonably practicable, prior written notice of any such changes,
    including, but not limited to, such changes as are required by Applicable
    Law or Applicable Commission Order(s). Moreover, to the extent any such
    modifications would affect the collection of DWR Charges or DWR Surplus
    Energy Sales Revenues in a manner which is different from the collection of
    Utility Charges or other Utility revenues from the sale of Power, Utility
    shall obtain DWR's prior written consent to such modifications, which
    consent shall not be unreasonably withheld or delayed.

 C. Customer Inquiries.

So long as Consolidated Utility Billing Service is in place, Utility shall
address all Customer inquiries regarding the DWR Charges. DWR agrees to provide
all necessary information to Utility in order to permit Utility to respond to
all Customer inquiries on a timely basis. In extraordinary circumstances,
Utility will refer Customer inquiries to DWR in a manner to be agreed upon by
the Parties. In the event that either (i) DWR's failure to provide all such
necessary information to Utility, (ii) DWR's provision of inaccurate information
or (iii) DWR's failure to handle Customer inquiries referred to it by Utility in
extraordinary circumstances in the manner agreed upon by the Parties results in
Utility's non-compliance with its obligations under this Section 3.4, such
non-compliance will not constitute a material breach of this Servicing Order and
will not give DWR the right to terminate this Servicing Order.

 5. Inquiries From Third-Party Power Purchasers.

So long as Utility, as agent to DWR, sells surplus Power to third-party
purchasers, Utility shall address all third-party purchasers' inquiries
regarding such surplus Power sales. If Utility and any third-party purchaser
should have a dispute with respect to the sale of surplus Power, Utility shall
resolve all such disputes. Utility shall apply the same practices to the
resolution of such disputes as Utility uses to resolve disputes related to any
other transaction with such third-party purchaser.

 I.    DWR Revenues; Remittance of DWR Revenues.
        A. DWR Revenues.
       
           DWR Revenues required to be remitted to DWR under this Servicing
           Order shall be based upon DWR Charges in effect from time to time
           pursuant to Applicable Law and Attachments B and H hereto. Upon the
           Operating Order Effective Date, DWR Surplus Energy Sales Revenues
           shall be remitted based upon the principles provided in Exhibit C of
           the Operating Order.
       
        B. Remittance of DWR Revenues.
       
           As provided below and in Attachments B, H and J hereto, all DWR
           Revenues shall be held by Utility in trust for DWR (whether or not
           held together with other monies) and shall be remitted to DWR.
       
            a. Within one Business Day after the Effective Date, Utility shall
               determine the Daily Remittance Amount in the manner set forth in
               Attachment B hereto (the "Daily Remittance Amount"). On the day
               of such determination (the "Initial Remittance Date"), Utility
               shall remit to DWR or its Assign(s) the Daily Remittance Amount,
               if any, for each day from the Effective Date up to and including
               the Initial Remittance Date. On each subsequent Business Day
               during the remainder of the Term, Utility shall determine and
               remit to DWR or its Assign(s) the Daily Remittance Amount for
               such Business Day. If the Utility determines that it has remitted
               amounts to DWR in error, Utility may provide notice of such event
               to DWR (accompanied by an explanation of the facts surrounding
               such erroneous deposit), and DWR agrees to review such notice and
               information as soon as practicable and promptly repay such funds
               if and to the extent DWR agrees with Utility, such agreement not
               to be unreasonably withheld or delayed.
            b. Each Remittance shall be accompanied by a written report
               substantially in the form of that set forth in Attachment C
               hereto (the "Daily Remittance Report"). Utility will not be
               required at any time to advance or pay any of its own funds in
               the fulfillment of its responsibilities hereunder with respect to
               DWR Charges, except to the extent provided otherwise in the
               Attachments hereto.
            c. Utility, from time to time, will make adjustments regarding
               amounts remitted as described in Attachment B hereto. In
               addition, monthly reconciliation reports, as described in
               Attachment C hereto, shall be filed with DWR by Utility.
            d. Except as expressly provided in this Servicing Order (including
               the Attachments hereto), Utility shall not deduct from amounts
               due to DWR hereunder any amounts owing by DWR to Utility which
               relate to arrangements within or outside the scope of this
               Servicing Order, or any other amounts, and Utility expressly
               waives any right to do so. The foregoing shall not limit
               Utility's rights to seek any other remedies permitted under other
               arrangements with DWR.
            e. The Parties recognize that prior to October 1, 2001, Utility has
               been remitting DWR Charges to DWR based upon the interim
               remittance methodologies described in Decision 01-03-081, adopted
               by the Commission on March 27, 2001, and Decision 01-05-064,
               adopted by the Commission on May 15, 2001 (collectively the
               "Interim Remittance Methodologies"). Utility shall reconcile the
               amounts remitted pursuant to the Interim Remittance Methodologies
               at the time and in the manner set forth in Attachment B hereto.
           
               Beginning October 1, 2001, Utility has also made Remittances
               utilizing the method set forth in Section 2.2 and Attachments B
               and H of the Servicing Agreement approved by the Commission
               pursuant to Decision 01-09-013, as amended from time to time. On
               and after the Operating Order Effective Date, Utility shall
               transition to using the Post-Transition Remittance Methodology as
               provided in Attachment H hereto and consistent with the
               Settlement Principles for Remittances and Surplus Revenues set
               forth in Exhibit C of the Operating Order, this Servicing Order
               and Attachments B and H hereto.
           
            f. Upon the Operating Order Effective Date, the percentage of
               surplus Power sales which is to be allocated to DWR by Utility
               shall be determined consistent with the Contract Allocation Order
               and the principles set forth on Exhibit C of the Operating Order,
               all as further provided in this Servicing Order.
            g. Following the Operating Order Effective Date, Utility shall
               calculate and remit to DWR the Surplus Energy Sales Revenues
               Remittance Amount as provided for in Exhibit C (Settlement
               Principles For Remittances And Surplus Revenues) of the Operating
               Order. Each Monthly Remittance Amount for surplus Power sold on
               behalf of DWR shall be accompanied by a written report in a form
               to be developed by the Parties.
       
        C. 20/20 Program.

       To the extent that the program established in the California Governor's
       Executive Order D-30-01, dated March 13, 2001, and Executive Order
       D-33-01, dated April 26, 2001, as the foregoing orders may be amended,
       supplemented, extended or otherwise modified (the "20/20 Program"),
       obligates DWR to make payments or extend credits to Bundled Customers or
       other third parties under such program, Remittances to DWR may be reduced
       by such payments to the extent of DWR's responsibility as required by
       Applicable Law and Applicable Tariffs. DWR agrees that Utility's
       reasonable initial implementation and recurring administrative costs
       associated with such program shall be paid by DWR in the same manner and
       at the same times as Utility's Set-Up Fee and Recurring Fees,
       respectively, as described in Sections 7.2 and 7.3 below. Additionally,
       Utility will invoice DWR for any other costs incurred by Utility under
       such program, and DWR agrees to pay such invoices as Additional Charges,
       in the manner contemplated in Section 7 below. The method for calculating
       reduced Remittances to DWR under this Section 4.3, as well as Utility's
       implementation and administration costs, shall be as set forth in
       Attachment F hereto.

 II.   Term and Termination; Events of Default.
        A. Term.
       
           The term of this Servicing Order (the "Term") shall commence on the
           Effective Date and shall terminate on the earlier of (a) 180 calendar
           days after the last date DWR Charges are imposed on Customers and 180
           calendar days after the last date Utility sells surplus Power on
           behalf of DWR pursuant to the Operating Order, or (b) the earlier
           termination of this Servicing Order pursuant to this Section 5.
       
        B. Events of Default by Utility.
       
           The following events shall constitute "Events of Default" by Utility
           under this Servicing Order:
       
            a. any failure by Utility to remit to DWR or its Assign(s) any
               required Remittance in the manner and at the time specified in
               this Servicing Order (except to the extent otherwise allowed
               under Sections 4.3 and 7.2) that continues unremedied for three
               Business Days after the earlier of the day Utility receives
               written notice thereof from DWR or the day the responsible
               manager at Utility first has actual knowledge of such failure; or
            b. any failure by Utility to duly observe or perform in any material
               respect any other term or condition of Utility set forth in this
               Servicing Order, which failure (i) materially and adversely
               affects the interests or rights of DWR or its Assign(s), and (ii)
               continues unremedied for a period of 60 calendar days after
               written notice of such failure has been given to Utility by DWR
               or its Assign(s); or
            c. any representation or warranty made by Utility in this Servicing
               Order proves to have been incorrect when made, which has a
               material adverse effect on DWR or its Assign(s) and which
               material adverse effect continues unremedied for a period of 60
               calendar days after the date on which written notice thereof has
               been given to Utility by DWR or its Assign(s).
       
        C. Consequences of Utility Events of Default.
            a. Upon any Event of Default by Utility, DWR may, in addition to
               exercising any other remedies available under this Servicing
               Order or under Applicable Law, (i) terminate this Servicing Order
               in whole or in part (including Service Attachment 1); and
               (ii) apply to the Commission and, if necessary, any court of
               competent jurisdiction for sequestration and payment to DWR or
               its Assign(s) of DWR Revenues. Remittances not made to DWR by
               Utility on the date due (except to the extent Remittances were
               not made by operation of Sections 4.3, 7.2, 14.4 or Attachment B
               hereto) shall bear interest at the Prime Rate from the first day
               after the due date until the third Business Day after the due
               date, and at the Late Payment Rate thereafter until paid.
            b. Reserved.
       
        D. Defaults by DWR.
       
           DWR agrees that it shall be in default under this Servicing Order
           upon:
       
            a. subject to subsections (b), (c), (d) and (e) below, DWR's failure
               to cure its material breach of any provision of this Servicing
               Order within 60 calendar days after receiving written notice
               thereof from Utility;
            b. Except for amounts to which DWR has objected in writing pursuant
               to Section 7.2, DWR's failure to pay to Utility the Set-Up Fee or
               Recurring Fees within three Business Days after the date they are
               due hereunder, as provided in Section 7;
            c. Except for amounts to which DWR has objected in writing pursuant
               to Section 7.2, DWR's failure to pay to Utility the initial
               implementation and recurring administrative costs associated with
               Utility's implementation of the 20/20 Program, as provided in
               Section 4.3;
            d. Except for amounts to which DWR has objected in writing pursuant
               to Section 7.2, DWR's failure to fulfill any other monetary
               obligation hereunder within 15 calendar days after receiving
               written notice from Utility that such obligation is past due; or
            e. DWR's failure to fulfill the terms and obligations under Section
               2.2 within 15 calendar days after receiving written notice
               thereof from Utility.
       
           Upon any default by DWR under this Section 5.4, Utility may exercise
           any remedies available under this Servicing Order or under Applicable
           Law, provided that Utility shall have no right to terminate this
           Servicing Order either in whole or in part (including Service
           Attachment 1) or any obligation hereunder. DWR agrees that, except
           for amounts to which DWR has objected in writing pursuant to Section
           7.2 and which are determined not to be owed, any Set-Up Fee or
           Recurring Fees, or any initial implementation and recurring
           administrative costs associated with Utility's implementation of the
           20/20 Program, as provided in Section 4.3, which are not paid to
           Utility on the date due shall bear interest at the Prime Rate from
           the first day after the due date until the third Business Day after
           the date they are required to be made hereunder, and at the Late
           Payment Rate thereafter until paid. DWR further agrees that, except
           for amounts to which DWR has objected in writing pursuant to Section
           7.2 and which are determined not to be owed, any other monetary
           obligation payable to Utility by DWR shall bear interest at the Prime
           Rate from the date due until 15 days after receiving written notice
           from Utility that such amount is overdue, and thereafter at the Late
           Payment Rate. DWR further agrees that, when and to the extent that
           any amounts to which DWR has objected in writing pursuant to Section
           7.2 are determined to be owing, such amounts shall bear interest from
           the due date at the rates described above for the applicable category
           of obligation.
       
        E. Survival of Payment Obligations.

       Upon termination of this Servicing Order, DWR agrees that it, and it is
       ordered that SDG&E, shall remain liable to the other Party for all
       amounts owing under this Servicing Order. Utility shall continue to
       collect and remit, pursuant to the terms of this Servicing Order,
       Attachment B and Attachment J hereto, any DWR Charges billed to Customers
       before the effective date of termination and DWR Surplus Energy Sales
       Revenues attributable to surplus Power sales made prior to the effective
       date of termination, except as provided in Attachment B hereto.

 III.  Confidentiality.
        A. Proprietary Information.
            a. Nothing in this Servicing Order shall affect Utility's
               obligations to observe any Applicable Law prohibiting the
               disclosure of Confidential Information regarding its Customers.
            b. Nothing in this Servicing Order, and in particular nothing in
               Sections 6.1(e)(x) through 6.1(e)(z) of this Servicing Order,
               shall affect the rights of the Commission to obtain from Utility,
               pursuant to Applicable Law, information requested by the
               Commission, including Confidential Information provided by DWR to
               Utility. Applicable Law, and not this Servicing Order, will
               govern what information the Commission may disclose to third
               parties, subject to any confidentiality agreement between DWR and
               the Commission.
            c. Each Party may acquire information and material that is the other
               Party's confidential, proprietary or trade secret information. As
               used herein, "Confidential Information" means any and all
               technical, commercial, financial and customer information
               disclosed by one Party to the other (or obtained from one Party's
               inspection of the other Party's records or documents), including
               any patents, patent applications, copyrights, trade secrets and
               proprietary information, techniques, sketches, drawings, maps,
               reports, specifications, designs, records, data, models,
               inventions, know-how, processes, apparati, equipment, algorithms,
               software programs, software source documents, object code, source
               code, and information related to the current, future and proposed
               products and services of each of the Parties, and includes,
               without limitation, the Parties' respective information
               concerning research, experimental work, development, design
               details and specifications, engineering, financial information,
               procurement requirements, purchasing, manufacturing, business
               forecasts, sales and merchandising, and marketing plans and
               information. In all cases, Confidential Information includes
               proprietary or confidential information of any third party
               disclosing such information to either Party in the course of such
               third party's business or relationship with such Party. Utility's
               Confidential Information also includes any and all lists of
               Customers, and any and all information about Customers, both
               individually and aggregated, including but not limited to
               Customers' names, street addresses of Customer residences and/or
               facilities, email addresses, identification numbers, Utility
               account numbers and passwords, payment histories, energy usage,
               rate schedule history, allocation of energy uses among Customer
               residences and/or facilities, and usage of DWR Power. DWR agrees,
               and it is ordered with respect to SDG&E, that all Confidential
               Information disclosed by the disclosing Party ("Discloser") will
               be considered Confidential Information by the receiving Party
               ("Recipient") if identified as confidential and received from
               Discloser.
            d. DWR agrees, and SDG&E is ordered to take all steps reasonably
               necessary to hold in trust and confidence the other Party's
               Confidential Information. Without limiting the generality of the
               immediately preceding sentence, DWR agrees and SDG&E is ordered
               (i) to hold the other Party's Confidential Information in strict
               confidence, not to disclose it to third parties or to use it in
               any way, commercially or otherwise, other than as permitted under
               this Servicing Order; and (ii) to limit the disclosure of the
               Confidential Information to those of its employees, agents or
               directly related subcontractors with a need to know who have been
               advised of the confidential nature thereof and who have
               acknowledged their express obligation to maintain such
               confidentiality.
            e. DWR agrees, and it is ordered with respect to SDG&E that the
               foregoing two paragraphs will not apply to any item of
               Confidential Information if: (i) it has been published or is
               otherwise readily available to the public other than by a breach
               of this Servicing order; (ii) it has been rightfully received by
               Recipient from a third party without breach of confidentiality
               obligations of such third party and outside the context of the
               provision of Services under this Servicing Order; (iii) it has
               been independently developed by Recipient personnel having no
               access to the Confidential Information; or (iv) it was known to
               Recipient prior to its first receipt from Discloser. DWR agrees,
               and it is ordered with respect to SDG&E that, in addition,
               Recipient may disclose Confidential Information if and to the
               extent required by law or a Governmental Authority, provided that
               (x) Recipient shall give Discloser a reasonable opportunity to
               review and object to the disclosure of such Confidential
               Information, (y) Discloser may seek a protective order or
               confidential treatment of such Confidential Information, and (z)
               Recipient shall make commercially reasonable efforts to cooperate
               with Discloser in seeking such protective order or confidential
               treatment. DWR agrees, and it is ordered with respect to SDG&E
               that Discloser shall pay Recipient its reasonable costs of
               cooperating.
       
        B. No License.
       
           DWR agrees, and it is ordered with respect to SDG&E that nothing
           contained in this Servicing Order shall be construed as granting to a
           Party a license, either express or implied, under any patent,
           copyright, trademark, service mark, trade dress or other intellectual
           property right, or to any Confidential Information now or hereafter
           owned, obtained, controlled by, or which is or may be licensable by,
           the other Party.
       
        C. Survival of Provisions.

       DWR agrees, and it is ordered with respect to SDG&E that the provisions
       of this Section 6 shall survive the termination of this Servicing Order.

 IV.   Payment of Fees and Charges.
        A. Utility Fees.
       
           DWR agrees that it will pay to Utility a fee, calculated in
           accordance with Attachment G hereto (the "Set-Up Fee"), in order to
           cover Utility's costs of establishing the procedures, systems, and
           mechanisms necessary to perform Services. In addition, DWR also
           agrees to pay to Utility an annual fee, calculated in accordance with
           Attachment G hereto, payable monthly in arrears as provided in
           Section 7.2 hereof (the "Recurring Fees") for Services rendered
           pursuant to Section 3.1, Section 3.4 and Service Attachment 1 to this
           Servicing Order. Additional fees to cover changes in costs or the
           costs of other services provided hereunder shall be as set forth in
           Attachment G, or if not set forth therein, shall be negotiated by the
           Parties. Except to the extent provided otherwise in subsequent
           agreements between the Parties and except to the extent otherwise
           provided under the 20/20 Program, if the Parties are unable to
           resolve any disputes relating to such additional fees, either Party
           may, upon giving seven calendar days advance written notice to the
           other, submit the dispute to the Commission for proposed resolution,
           in accordance with Applicable Law. Provided, however, DWR shall pay
           to Utility fees that will permit recovery of the Utility's
           incremental cost of establishing procedures, systems and mechanisms
           necessary to perform Services in connection with Bond Charges. The
           Utility shall file these fees with the Commission. DWR, prior to
           Commission action on this filing, shall pay the fees as filed. Upon
           final action by the Commission, such payment shall be adjusted to
           reflect the fees approved by the Commission, together with interest
           from the date of payment to the date of adjustment, at the Prime
           Rate. Utility acknowledges that the Commission may adjust, with
           notice to Utility and an opportunity for Utility to be heard,
           Utility's rates to avoid double recovery of any costs paid by DWR
           hereunder which have already been included in Utility's rates.
       
        B. Payment of Utility Fees and Charges.
       
           The Set-Up Fee shall be due and payable on the effective date of the
           Servicing Agreement approved by the Commission pursuant to Decision
           01-09-013, and DWR agrees to pay Utility the Set-Up Fee, in the
           manner provided in Section 7.3 below. After receipt of Utility's
           invoice 30 days in advance, DWR agrees to pay to Utility its
           Recurring Fees in monthly installments by the 10th day of each month
           in the manner provided in Section 7.3 below. Additionally, with
           respect to all other fees and charges which are expressly identified
           as owing by DWR to Utility under this Servicing Order (the
           "Additional Charges") Utility shall (in paper format or, at DWR's
           option, electronically) submit to DWR an invoice reflecting such
           Additional Charges for such calendar month. Any invoiced amount for
           Recurring Fees or Additional Charges shall be due and payable within
           three Business Days after presentation, and any invoiced amount and
           the Set-Up Fee shall be considered past due 30 calendar days after
           presentation, after which interest shall accrue as provided in
           Section 7.4. To the extent that any invoiced amounts described in
           this Section 7.2 are not fully paid within 45 days after
           presentation, and DWR has not objected to Utility in writing by such
           date, DWR agrees that Utility shall have the right to deduct from any
           future Remittance(s) the unpaid and overdue amount which is not the
           subject of any such objection by such date, until such invoice is
           paid in full or until the dispute over the amount due has been
           resolved.
       
        C. Method of Payment.
            a. Except as otherwise expressly provided herein, DWR agrees, and
               with respect to SDG&E it is ordered that any payment from either
               Party to the other Party under this Servicing Order shall be made
               by ACH or, if ACH is unavailable, then by wire transfer of
               immediately available funds to the bank account designated by the
               receiving Party or, if mutually agreed, paid by means of a check
               or warrant sent to the recipient's address indicated in
               accordance with Section 14.14 hereof. Where the Parties have made
               arrangements for a bank or other third party to remit funds from
               one Party to the other Party, DWR agrees, and with respect to
               SDG&E it is ordered that proper identification of the bank or
               third party, including the account number, shall be furnished in
               writing. DWR agrees, and with respect to SDG&E it is ordered that
               the remitting Party shall reasonably cooperate in correcting any
               bank or other third-party errors and shall not be relieved of its
               payment responsibilities because of such errors.
            b. Except as expressly provided otherwise herein or under any
               Applicable Law, Utility shall be required to pay all expenses
               incurred by it in connection with its activities under this
               Servicing Order (including any fees to and disbursements by
               accountants, counsel, or any other person, any taxes, fees,
               surcharges or levies imposed on Utility, and any expenses
               incurred in connection with reports to be provided hereunder) out
               of the compensation paid to it pursuant to this Section 7, and
               Utility shall not be entitled to any extra payment or
               reimbursement therefor. Notwithstanding anything to the contrary
               above, if and to the extent any additional taxes (excluding taxes
               on Utility's income), fees or charges are imposed on Utility due
               solely to Utility's performance of Services hereunder with
               respect to DWR Charges (such as franchise fees or taxes on DWR
               Power, the State of California electric energy surcharge, local
               utility user taxes, or Commission fees), to the extent these
               taxes, fees, or charges are not already included in Utility's
               rates and Utility has not been reimbursed therefor and is not
               authorized to seek reimbursement from Customers therefor, DWR
               agrees to reimburse Utility therefor as "Additional Charges" in
               accordance with Section 7.2.
       
        D. Interest

       DWR agrees, and with respect to SDG&E it is ordered that except as
       provided in Sections 5.3, 5.4 or 7.5, any Delinquent Payment under this
       Servicing Order (whether or not a regularly scheduled payment) shall bear
       interest at the Late Payment Rate.

       7.5. Reconciliation Amounts

       If a change in Applicable Law (but only if and to the extent such change
       is expressly intended to be retroactive in effect) or the discovery of a
       "Material Flaw" results in a discrepancy between any amount paid
       hereunder and the amount that would have been paid if the changed
       Applicable Law had been in effect or the Material Flaw had been
       corrected, such discrepancy (a "Reconciliation Amount") shall be paid by
       the party that benefited from the superseded Applicable Law or Material
       Flaw to the other party. Reconciliation Amounts shall be paid in full
       within 30 days after receipt of an invoice therefore unless a different
       payment schedule is mutually agreed upon between the parties. Interest on
       any Reconciliation Amount shall accrue from the original date on which
       the incorrect payment or remittance produced by the Material Flaw was due
       until such Reconciliation Amount is paid. Interest on any Reconciliation
       Amount shall be calculated on the basis of a 365- or 366- day year, as
       applicable, for the actual days elapsed. For a Reconciliation Amount due
       from Utility to DWR, interest shall accrue until the date such
       Reconciliation Amount is due at the rate defined in Utility's Preliminary
       Statement, II. Balancing Accounts, Section K, Purchased Electric
       Commodity Account (PECA), subsection 4(i), or superceding account then in
       effect. For a Reconciliation Amount due from DWR to Utility, interest
       shall accrue until the date such Reconciliation Amount is due at the
       State's Pooled Money Investment Account Rate in effect from time to time.
       If an outstanding Reconciliation Amount is not paid in full when due, any
       overdue amounts shall be considered Delinquent Payments and interest
       shall accrue at the Late Payment Rate from the date such overdue amount
       was due until paid, in accordance with Section 7.4.

       For purposes of this Section, a "Material Flaw" is a procedure or method
       set forth in this Agreement, or an aspect thereof, which results in the
       payment or remittance of amounts to either Party (or the failure so to
       remit or pay) in a time, manner or amount that is inconsistent with
       Applicable Law. It is expressly agreed and understood that the
       undercollection or overcollection of amounts required to be collected
       under Section 80134 of the California Water Code due to incorrect
       projections of DWR's revenue requirements or due to incorrect projections
       in the setting of DWR Charges shall not constitute a Material Flaw and
       are intended to be trued-up in subsequent revenue requirements.

 V.    Records; Audit Rights; Annual Certification.
        A. Records.
       
           Utility shall maintain accurate records and accounts relating to DWR
           Revenues (including separate accounting of Bond Charges and Power
           Charges) in sufficient detail to permit recordation of DWR Charges
           billed to Customers and DWR Revenues remitted by Utility to DWR.
           Utility shall maintain accurate records and accounts relating to DWR
           Surplus Energy Sales Revenues (including separate accounting of
           surplus Power sales transactions by counterparty) in sufficient
           detail to permit recordation of DWR Surplus Energy Sales Revenues
           separate from other DWR Revenues remitted by Utility to DWR. Utility
           shall provide to DWR and its Assign(s) access to such records. Access
           shall be afforded without charge, upon reasonable request made
           pursuant to Section 8.2. DWR agrees that access shall be afforded
           only during Business Hours and in such a manner so as not to
           interfere unreasonably with Utility's normal operations. Utility
           shall not treat DWR Revenues as income or assets of the Utility or
           any affiliate for any tax, financial reporting or regulatory
           purposes, and the financial books or records of Utility and
           affiliates shall be maintained in a manner consistent with the
           absolute ownership of DWR Revenues by DWR and Utility's holding of
           DWR Revenues in trust for DWR (whether or not held together with
           other monies).
       
        B. Audit Rights.
            a. Upon 30 calendar days' prior written notice, DWR may request an
               audit, conducted by DWR or its agents (at, DWR agrees, DWR's
               expense), of Utility's records and procedures, which shall be
               limited to records and procedures containing information bearing
               upon: (i) DWR Charges being billed to Customers by Utility (and
               Customer payments of DWR Charges); (ii) fees to Utility for
               Services provided by Utility pursuant to this Servicing Order;
               (iii) Utility's performance of its obligations under this
               Servicing Order; (iv) allocation of Aggregate Power that is
               subject to DWR Charges pursuant hereto or Applicable Law; (v)
               projection or calculation of DWR's revenue requirements as
               described in Sections 80110 and 80134 of the California Water
               Code from time to time; (vi) DWR Surplus Energy Sales Revenues
               collected from third-party purchasers and the collection and
               allocation of such revenues, and (vii) such other matters as may
               be permitted by Applicable Commission Orders, Applicable Tariffs
               or as DWR or its Assign(s) may reasonably request. The audit
               shall be conducted during Business Hours without interference
               with Utility's normal operations, and in compliance with
               Utility's security procedures.
            b. As provided in the Act, the State of California Bureau of State
               Audits (the "Bureau") shall conduct a financial and performance
               audit of DWR's implementation of Division 27 (commencing with
               Section 80000) of the California Water Code, such audit to be
               completed prior to December 31, 2001, and the Bureau shall issue
               a final report on or before March 31, 2003. In addition, as
               provided in Section 8546.7 of the California Government Code,
               pursuant to this Section 8.2, Utility is ordered to permit DWR or
               the State of California Department of General Services, the
               Bureau, or their designated representative ("DWR's Agent") to
               review and to copy (at, DWR agrees, DWR's expense) any
               non-confidential records and supporting documentation pertaining
               to the performance of this Servicing Order and to conduct an
               on-site review of any Confidential Information pursuant to
               Sections 8.3 and 8.8 hereof. Utility shall maintain such records
               for such possible audit for three years after final Remittance to
               DWR. Utility shall allow such auditor(s) access to such records
               during Business Hours and to allow interviews of any employees
               who might reasonably have information related to such records.
               Further, Utility shall include a similar right for DWR or DWR's
               Agent to audit records and interview staff in any contract
               between Utility and a subcontractor related to performance of
               this Servicing Order.
       
        C. Confidentiality.
       
           Materials reviewed by either Party or its agents in the course of an
           audit may contain Confidential Information subject to Section 6
           above. DWR agrees, and with respect to SDG&E it is ordered that the
           use of all materials provided to DWR or Utility or their agents, as
           the case may be pursuant to this Section 8, shall comply with the
           provisions in Section 6 and shall be limited to use in conjunction
           with the conduct of the audit and preparation of a report for
           appropriate distribution of the results of the audit consistent with
           Applicable Law.
       
        D. Annual Reports.
       
           At least annually, Utility shall cause a firm of independent
           certified public accountants (which may provide other services to
           Utility) to prepare, and Utility will deliver to DWR and its
           Assign(s), a report addressed to Utility (which may be included as
           part of Utility's customary auditing activities), for the information
           and use of DWR, to the effect that such firm has performed certain
           procedures (the scope of which shall be agreed upon with DWR) in
           connection with Utility's compliance with its obligations under this
           Servicing Order during the preceding year, identifying the results of
           such procedures and including any exceptions noted. Utility will
           deliver a copy of each report prepared hereunder to the Commission
           (at the address specified in section 14.14) at the same time it
           delivers each such report to DWR.
       
        E. Annual Certifications.
       
           At least annually, Utility will deliver to DWR, with a copy to the
           Commission, a certificate of an authorized officer certifying that to
           the best of such officer's knowledge, after a review of Utility's
           performance under this Servicing Order, Utility has fulfilled its
           obligations under this Servicing Order in all material respects and
           is in compliance herewith in all material respects.
       
        F. Additional Applicable Laws.
       
           DWR agrees, and SDG&E is ordered to make an effort to promptly notify
           the other Party in writing to the extent such Party becomes aware of
           any new Applicable Laws or changes (or proposed changes) in
           Applicable Tariffs hereafter enacted, adopted or promulgated that may
           have a material adverse effect on either Party's ability to perform
           its duties under this Servicing Order. DWR agrees, and with respect
           to SDG&E it is ordered that a Party's failure to so notify the other
           Party pursuant to this Section 8.6 will not constitute a material
           breach of this Servicing Order, and will not give rise to any right
           to terminate this Servicing Order or cause either Party to incur any
           liability to the other Party or any third party.
       
        G. Other Information.
       
           Upon the reasonable request of DWR or its Assign(s), Utility shall
           provide to the Commission and to DWR or its Assign(s) any public
           financial information in respect of the Utility applicable to
           Services provided by Utility under this Servicing Order, or any
           material information regarding the sale of DWR Power, surplus Power
           or the collection of DWR Charges, to the extent such information is
           reasonably available to Utility, which (i) is reasonably necessary
           and permitted by Applicable Law to monitor the performance by Utility
           hereunder, or (ii) otherwise relates to the exercise of DWR's rights
           or the discharge of DWR's duties under this Servicing Order or any
           Applicable Law. In particular, but without limiting the foregoing,
           Utility shall provide to DWR, with a copy to the Commission, any such
           information that is necessary or useful to calculate DWR's revenue
           requirements (as described in Sections 80110 and 80134 of the
           California Water Code) or DWR Charges or DWR Surplus Energy Sales
           Revenues.
       
        H. Customer Confidentiality.

       Nothing in this Section 8 shall affect the obligation of Utility to
       observe any Applicable Law prohibiting disclosure of information
       regarding Customers, and the failure of Utility to provide access to such
       information as a result of such obligation shall not constitute a breach
       of this Section 8 or this Servicing Order.

 VI.   Representations and Warranties.
        a. Each person executing this Servicing Order for the respective Parties
           expressly represents and warrants that he or she has authority to
           bind the Party on whose behalf he or she has executed this Servicing
           Order.
        b. Each Party represents and warrants that it has the full power and
           authority to execute and deliver this Servicing Order and to perform
           its terms, that execution, delivery and performance of this Servicing
           Order have been duly authorized by all necessary corporate or other
           action by such Party, and that this Servicing Order constitutes such
           Party's legal, valid and binding obligation, enforceable against such
           Party in accordance with its terms.

 VII.  Amendment Upon Changed Circumstances.
        a. The Parties are informed that compliance with any Commission
           decision, legislative action or other governmental action (whether
           issued before or after the Effective Date of this Servicing Order)
           affecting the operation of this Servicing Order, including but not
           limited to (i) dissolution of the ISO, (ii) changes in the ISO market
           structure, (iii) a decision regarding the "Fixed Department of Water
           Resources Set-Aside" as such term is defined in Section 360.5 of the
           California Public Utilities Code, (iv) the establishment of other
           Governmental Programs, (v) the establishment or implementation of
           Bonds Charge or related changes ordered by the Commission, (vi) the
           imposition of an Exit Fee or similar DWR Charge upon Customers of
           Electric Service Providers or upon any other third party, (vii) the
           modification of the Operating Order or (viii) the modification of
           provisions related to the sales of surplus Power made on behalf of
           DWR to third parties by Utility, may require that amendment(s) be
           made to this Servicing Order. If either Party reasonably determines
           that such a decision or action would materially affect the Services
           to be provided hereunder or the reasonable costs thereof, then upon
           the issuance of such decision or the approval of such action (unless
           and until it is stayed), DWR agrees, and SDG&E is ordered to
           negotiate the amendment(s) to this Servicing Order that is (or are)
           appropriate in order to effectuate the required changes in Services
           to be provided or the reimbursement thereof. Notwithstanding Section
           5.4, if the Parties are unable to reach agreement on such amendments
           within 60 days after the issuance of such decision or approval of
           such action, DWR may, and SDG&E shall , submit the disagreement to
           the Commission for proposed resolution, in accordance with Applicable
           Law. Nothing herein shall preclude either Party from challenging the
           decision or action which such Party deems may adversely affect its
           interests in any appropriate forum of the Party's choosing.
        b. The Parties are informed that this Servicing Order has not been
           reviewed by the rating agencies which are rating DWR's bonds. If the
           rating agencies request changes to this Servicing Order, DWR agrees,
           and SDG&E is ordered to negotiate to amend this Servicing Order to
           accommodate the rating agency requests and will cooperate in
           obtaining approvals of the Commission for such amendments.
        c. The Parties are informed that this Servicing Order shall be modified
           to implement the California Governor's Executive Order D-39-01, dated
           June 9, 2001, concerning load curtailment programs. Therefore, the
           Parties agree to negotiate an amendment to this Servicing Order and
           to cooperate in obtaining approvals of the Commission for such
           amendment.

 VIII. Data Retention.

       DWR agrees, and with respect to SDG&E it is ordered that all data
       associated with the provision and receipt of services pursuant to this
       Servicing Order shall be maintained for the greater of (a) the retention
       time required by Applicable Law or Applicable Tariffs for maintaining
       such information, or (b) three years.

 IX.   Indemnity.

       It is ordered that Utility and, to the extent allowed under Applicable
       Law, DWR agrees that it (each, the "Indemnifying Party") shall defend,
       indemnify, and hold the other Party, together with its affiliates, and
       each of their respective officers, agents, employees, assigns and
       successors in interest (collectively, the "Indemnified Party"), harmless
       from and against all claims, losses, demands, actions and expenses,
       damages and liabilities of any nature whatsoever (collectively "Claims")
       with respect to the acts or omissions of the Indemnifying Party or its
       officers, agents, contractors and employees or with respect to
       Indemnifying Party's performance of its obligations under this Servicing
       Order. DWR agrees, and with respect to SDG&E it is ordered that
       notwithstanding the above, the provisions of this Section 12 shall not
       apply to any Claims to the extent they involve the negligence, gross
       negligence, recklessness, willful misconduct or breach of this Servicing
       Order by either Indemnified Party. DWR agrees, and with respect to SDG&E
       it is ordered that each Indemnified Party shall bear its own attorneys'
       fees and costs under this Section 12. DWR agrees, and with respect to
       SDG&E it is ordered that the Indemnifying Party's obligations under this
       Section 12 shall survive termination of this Servicing Order. This
       Section 12 notwithstanding, DWR has made no representation that it has
       the express or implied legal authority to perform any obligation under
       this Section 12.

 X.    Limitations on Liability.
        A. Consequential Damages.
       
           DWR agrees, and with respect to SDG&E it is ordered that in no event
           will either Party be liable to the other Party for any indirect,
           special, exemplary, incidental, punitive, or consequential damages
           under any theory. Nothing in this Section 13.1 shall limit either
           Party's rights as provided in Section 12 above.
       
        B. Limited Obligations of DWR and Utility.

       DWR agrees that it will be liable for all amounts owing to Utility for
       the Services hereunder, irrespective of (a) any Customer's failure to
       make full and timely payments owed for DWR Charges, or (b) Utility's
       rights under Sections 4.3 and 7.2 to deduct certain amounts in
       calculating Remittances owing by Utility to DWR under Attachment B.
       Utility will not be required at any time to advance or pay any of its own
       funds in the fulfillment of its responsibilities hereunder with respect
       to DWR Charges, except to the extent provided otherwise in Attachments B,
       H and J hereto. DWR agrees that any amounts payable by DWR under this
       Servicing Order shall be payable solely from moneys on deposit in the
       Department of Water Resources Electric Power Fund established pursuant to
       Section 80200 of the California Water Code (the "Fund"). Neither the full
       faith and credit nor the taxing power of the State of California are or
       may be pledged for any payment under this Servicing Order. Revenues and
       assets of the State Water Resources Development System are not available
       to make payments under this Servicing Order. If moneys on deposit in the
       Fund are insufficient to pay all amounts payable by DWR under this
       Servicing Order, or if DWR has reason to believe such funds may become
       insufficient to pay all amounts payable by DWR under this Servicing
       Order, DWR agrees to diligently pursue an increase to its revenue
       requirements as permitted under the Act from the appropriate Governmental
       Authority as soon as practicable.

 XI.   Miscellaneous.
        A. Independent Contractor.
       
           Utility and its agents and employees shall perform their obligations
           under this Servicing Order as independent contractors and not as
           officers or employees of the State of California. Notwithstanding the
           above, Utility shall act as the agent of DWR in billing and
           collecting DWR Charges and DWR Surplus Energy Sales Revenues
           hereunder, as provided in the Act and Section 80106 of the California
           Water Code.
       
        B. Remedies Cumulative.
       
           DWR agrees, and with respect to SDG&E it is ordered that except as
           otherwise provided in this Servicing Order, all rights of
           termination, cancellation, or other remedies in this Servicing Order
           are cumulative. DWR agrees, and with respect to SDG&E, it is ordered
           that use of any remedy shall not preclude any other remedy available
           under this Servicing Order.
       
        C. Assignment.
            a. DWR agrees, and with respect to SDG&E, it is ordered that except
               as provided in paragraphs (b), (c) and (d) below, neither Party
               shall assign or otherwise dispose of this Servicing Order, its
               right, title or interest herein or any part hereof to any entity,
               without the prior written consent of the other Party. DWR agrees,
               and with respect to SDG&E, it is ordered that no assignment of
               this Servicing Order shall relieve the assigning Party of any of
               its obligations under this Servicing Order until such obligations
               have been assumed by the assignee. DWR agrees, and with respect
               to SDG&E, it is ordered that when duly assigned in accordance
               with this Section 14.3(a) and when accepted by the assignee, this
               Servicing Order shall be binding upon and shall inure to the
               benefit of the assignee. DWR agrees, and with respect to SDG&E,
               it is ordered that any assignment in violation of this Section
               14.3(a) shall be void.
            b. Notwithstanding the provisions of this Section 14.3, Utility may
               delegate its duties under this Servicing Order to an agent or
               subcontractor, provided that Utility shall remain fully
               responsible for performance of any delegated duties and shall
               provide DWR with 30 calendar days' prior written notice of any
               such delegation, and further provided that such delegation does
               not, in the sole discretion of DWR, materially adversely affect
               DWR's or its Assigns' interests hereunder.
            c. DWR agrees, and with respect to SDG&E it is ordered that DWR may
               assign or pledge its rights to receive performance (including
               payment of Remittances) hereunder to a trustee or another party
               ("Assign(s)") in order to secure DWR's obligations under its
               bonds (as that term is defined in the Act), and any such Assign
               shall be a third party beneficiary of this Servicing Order;
               provided, however, that this authority to assign or pledge rights
               to receive performance hereunder shall in no event extend to any
               person or entity that sells power or other goods or services to
               DWR. Notwithstanding the immediately preceding sentence, DWR may
               assign or pledge its rights to receive Remittances hereunder to
               another party in order to secure DWR's other obligations under
               the Act.
            d. Any person (i) into which Utility may be merged or consolidated,
               (ii) which may result from any merger or consolidation to which
               Utility shall be a party or (iii) which may succeed to the
               properties and assets of Utility substantially as a whole, which
               person in any of the foregoing cases executes an agreement of
               assumption to perform every obligation of the Utility hereunder,
               shall be the successor to Utility under this Servicing Order
               without further act on the part of any of the Parties to this
               Servicing Order; provided, however, that Utility shall have
               delivered to DWR and its Assign(s) an opinion of counsel
               reasonably acceptable to DWR stating that such consolidation,
               merger or succession and such agreement of assumption complies
               with this Section 14.3(d) and that all of Utility's obligations
               hereunder have been validly assumed and are binding on any such
               successor or assign.
            e. Notwithstanding anything to the contrary herein, DWR's rights and
               obligations hereunder shall be transferred, without any action or
               consent of either Party hereto, to any entity created by the
               State legislature which is required under Applicable Law to
               assume the rights and obligations of DWR under Division 27 of the
               California Water Code.
       
        D. Force Majeure.
       
           Neither Party shall be liable for any delay or failure in performance
           of any part of this Servicing Order (including the obligation to
           remit money at the times specified herein) from any cause beyond its
           reasonable control, including but not limited to, unusually severe
           weather, flood, fire, lightning, epidemic, quarantine restriction,
           war, sabotage, act of a public enemy, earthquake, insurrection, riot,
           civil disturbance, strike, restraint by court order or Government
           Authority, or any combination of these causes, which by the exercise
           of due diligence and foresight such Party could not reasonably have
           been expected to avoid and which by the exercise of due diligence is
           unable to overcome. An Insolvency Event shall not constitute force
           majeure. Notwithstanding anything to the contrary above, DWR agrees,
           and with respect to SDG&E it is ordered that each Party's obligation
           to pay money hereunder shall continue to the extent such Party is
           able to make such payment, and any amounts owed by Utility hereunder
           and received by Utility shall be held in trust for DWR (whether or
           not held together with other monies) and remitted to DWR as soon as
           reasonably practicable. DWR agrees, and with respect to SDG&E it is
           ordered that any amounts paid or remitted pursuant to this Section
           14.4 shall not bear interest which would otherwise accrue under
           Section 7.
       
        E. Severability.
       
           DWR agrees, and with respect to SDG&E it is ordered in the event that
           any one or more of the provisions of this Servicing Order shall for
           any reason be held to be unenforceable in any respect under
           Applicable Law, such unenforceability shall not affect any other
           provision of this Servicing Order, but this Servicing Order shall be
           construed as if such unenforceable provision or provisions had never
           been contained herein.
       
        F. Third-Party Beneficiaries.
       
           The provisions of this Servicing Order are exclusively for the
           benefit of the Parties and any permitted assignee of either Party.
       
        G. Governing Law.
       
           This Servicing Order shall be interpreted, governed and construed
           under the laws of the State of California as if executed and
           performed wholly within the State of California.
       
        H. Reserved.
       
            
       
        I. Section Headings.
       
           Section and paragraph headings appearing in this Servicing Order are
           inserted for convenience only and shall not be construed as
           interpretations of text.
       
        J. Entire Servicing Order; Applicable Law.
            a. This Servicing Order, including all attachments and agreements
               contemplated herein, contains all of the terms and conditions
               between the Parties as to the subject matter of this Servicing
               Order, and merges and supersedes all prior oral or written
               agreements, commitments, representations and discussions between
               the Parties or made to third parties regarding the subject matter
               of this Servicing Order, except that this Servicing Order and the
               Parties' obligations hereunder shall be subject in all cases to
               the provisions of Applicable Law, and except that this Servicing
               Order shall have no effect on the terms of any agreement between
               DWR and Utility, as modified from time to time after the
               Execution Date hereof, referenced in Attachment E hereto.
               Furthermore, no default under any such other agreement between
               the Parties shall constitute a default hereunder, and each party
               hereby waives any right to set off any amounts owing to it under
               any such other agreement against any amounts owing hereunder.
            b. Should a conflict exist between the provisions contained in this
               Servicing Order (including the attachments hereto) and either
               Applicable Law or the 20/20 Program, the provisions of Applicable
               Law or the 20/20 Program, as the case may be, shall govern. The
               General Terms and Conditions contained in Attachment D are hereby
               incorporated by reference. In the event of a conflict between the
               provisions of this Servicing Order and any attachment hereto
               (including Service Attachment 1), then the provisions of the
               attachment shall govern. Nothing in this subsection (b) shall
               relieve the Parties from complying with their obligations under
               Section 10 to make amendments to this Servicing Order to reflect
               changed circumstances, including any amendments necessary due to
               amendments or supplements to the Operating Order or due to
               necessary reconciliation with the Operating Order.
       
        K. Amendments.
       
           No amendment, modification, or supplement to this Servicing Order
           shall be effective unless it is in writing and signed by the
           authorized representatives of both Parties and approved as required,
           and by reference incorporates this Servicing Order and identifies the
           specific portions that are amended, modified, or supplemented or
           indicates that the material is new. No oral understanding or
           agreement not incorporated in this Servicing Order is binding on
           either of the Parties.
       
        L. Waivers.
       
           DWR agrees, and with respect to SDG&E, it is ordered that none of the
           provisions of this Servicing Order shall be considered waived by
           either Party unless the Party against whom such waiver is claimed
           gives such waiver in writing. DWR agrees, and with respect to SDG&E,
           it is ordered that the failure of either Party to insist in any one
           or more instances upon strict performance of any of the provisions of
           this Servicing Order or to take advantage of any of its rights
           hereunder shall not be construed as a waiver of any such provisions
           or the relinquishment of any such rights for the future, but the same
           shall continue and remain in full force and effect. DWR agrees, and
           with respect to SDG&E, it is ordered that waiver by either Party of
           any default by the other Party shall not be deemed a waiver of any
           other default.
       
        M. Reserved.
       
            
       
        N. Notices and Demands.
            a. DWR agrees, and with respect to SDG&E, it is ordered that except
               as otherwise provided under this Servicing Order, all notices,
               demands, or requests pertaining to this Servicing Order shall be
               in writing and shall be deemed to have been given (i) on the date
               delivered in person, (ii) on the date when sent by facsimile
               (with receipt confirmed by telephone by the intended recipient or
               his or her authorized representative) or electronic transmission
               (with receipt confirmed telephonically or electronically by the
               intended recipient or his or her authorized representative) or by
               special messenger, or (iii) 72 hours following delivery to a
               United States post office when sent by certified or registered
               United States mail postage prepaid, and addressed as set forth
               below:
           
               Utility: San Diego Gas & Electric Company
               Customer Service Solutions
               8335 Century Park Court, CP11E
               San Diego, California 92123
               
           
               Attn: Dawn Osborne
               Direct Access Strategy & Policy Manager
               Telephone: (858) 654-1275
               Facsimile: (858) 654-1256
               Email: dosborne@sdge.com
               
           
               DWR: State of California
               The Resources Agency
               Department of Water Resources
               California Energy Resources Scheduling Division
               3310 El Camino Avenue, Suite 120
               Sacramento, California 95821
               
           
               Attn: Peter S. Garris
               Deputy Director
               Telephone: (916) 574-2733
               Facsimile: (916) 574-0301
               Email: pgarris@water.ca.gov
           
            b. DWR agrees, and with respect to SDG&E, it is ordered that each
               Party shall be entitled to specify as its proper address any
               other address in the United States, or specify any change to the
               above information, upon written notice to the other Party
               complying with this Section 14.14.
            c. DWR agrees, and with respect to SDG&E, it is ordered that each
               Party shall designate on Attachment A the person(s) to be
               contacted with respect to specific operational matters. Each
               Party shall be entitled to specify any change to such person(s)
               upon written notice to the other Party complying with this
               Section 14.14.
            d. DWR agrees, and with respect to SDG&E, it is ordered that copies
               of documents required by this Servicing Order to be delivered to
               the Commission shall be delivered in accordance with this
               Section 14.14 and shall be addressed as set forth below:
       
           California Public Utilities Commission
           505 Van Ness Avenue, 4th Floor
           San Francisco, California 94102
           
       
           Attn: Paul Clanon
           Energy Division Director
           Telephone: (415) 703-2237
           Facsimile: (415) 703-2200
           Email: pac@cpuc.ca.gov
       
        O. Good Faith.
       
           DWR agrees to, and SDG&E is ordered to perform all its actions,
           obligations and duties in connection with this Servicing Order in
           good faith.
       
        P. Approval.
       
           This Servicing Order shall be effective when approved by the
           Commission. Except as expressly provided otherwise herein, neither
           Party may commence performance hereunder until such date. Any delay
           in the commencement of performance hereunder as a consequence of
           waiting for such approval(s) shall not be a breach or default under
           this Servicing Order.
       
           DWR has determined, pursuant to Section 80014(b) of the California
           Water Code, that application of certain provisions of the Government
           Code and Public Contract Code applicable to State contracts,
           including but not limited to advertising and competitive bidding
           requirements and prompt payment requirements, would be detrimental to
           accomplishing the purposes of Division 27 (commencing with
           Section 80000) of the California Water Code and that such provisions
           and requirements are therefore not applicable to or incorporated in
           this Servicing Order.
       
           The First Amended and Restated Servicing Agreement as amended by
           Amendment No. 1 (the "original Servicing Agreement"), as further
           amended by the changes set forth in this 2003 Servicing Order, shall
           remain in full force and effect. All references to the "Servicing
           Agreement" or to the "Agreement" in the original Servicing Agreement
           or in this 2003 Servicing Order shall hereafter mean the 2003
           Servicing Order, unless the context requires a different
           interpretation. The Parties intend this 2003 Servicing Order to amend
           the original Servicing Agreement, and in the event of irreconcilable
           conflict between the terms of the original Servicing Agreement and
           this 2003 Servicing Order, the terms of this 2003 Servicing Order
           shall control. The 2003 Servicing Order shall be effective at such
           time it has been executed by both Parties and approved by the
           Commission, and until such time, the original Servicing Agreement
           shall remain in full force and effect.
       
        Q. Attachments.

The following attachments are incorporated in this Servicing Order:

Service Attachment 1 -- Consolidated Utility Billing Services
Service Attachment 2 -- Wholesale Trading, Invoicing and Collection Services
Attachment A -- Representatives and Contacts
Attachment B -- Remittance Methodology
Attachment C -- Sample Daily and Monthly Reports
Attachment D -- General Terms and Conditions
Attachment E -- Additional Provisions
Attachment F -- Calculation Methodology for Reduced Remittances Pursuant to
20/20 Program
Attachment G -- Fee Schedule
Attachment H -- Adjustments to DWR Charges for Variances in DWR Power Delivered
Attachment I -- Reserved

[Remainder of Page Intentionally Left Blank]

SERVICE ATTACHMENT 1

SAN DIEGO GAS & ELECTRIC COMPANY

CONSOLIDATED UTILITY BILLING SERVICES

Section

Title

Page

Section 1

Establishment and Maintenance of Consolidated Utility Billing

SA 1-2

Section 2

Customer Billings Procedures

SA 1-2

Section 3

Customer Payments

SA 1-4

Section 4

Collection and Nonpayment

SA 1-4

Section 5

Taxes and Fees Service

SA 1-4

Section 6

Late Payments

SA 1-5

     



SERVICE ATTACHMENT 1

SAN DIEGO GAS & ELECTRIC COMPANY

CONSOLIDATED UTILITY BILLING SERVICES

Section 1. Establishment and Maintenance of Consolidated Utility Billing.

Under Consolidated Utility Billing, Utility will include the DWR Charges with
its Utility Charges on the Customer's Bill.

Section 2. Customer Billing Procedures.

2.1. Compliance with Metering Standards. Except to the extent such services are
provided by a third party:

(a) Utility shall comply with all metering standards pursuant to Applicable
Tariffs.

(b) Utility shall read and validate data from meters, and edit and estimate such
data, under the terms of Applicable Tariffs.

(c) Utility shall maintain, store and provide current and historical meter and
usage data as required by Applicable Tariffs.

2.2. Presentation of DWR Charges on Consolidated Utility Bill.

(a) DWR Charges shall appear on all Consolidated Utility Bills in the manner and
at the time required by Applicable Law and Applicable Tariffs.

(b) Notwithstanding subsection (a) above, the Utility may change the manner of
bill presentation of DWR Charges upon the agreement of DWR or at the request of
DWR and upon agreement by the Utility. Such agreement by DWR or Utility is not
to be unreasonably withheld.

(c) Notwithstanding subsections (a) and (b) above, no change shall be made to
Consolidated Utility Bill formats without the approval of the Commission, if the
Commission's approval is required under Applicable Law and Applicable Tariffs.

 a. Notwithstanding subsections (a), (b) and (c), above, the Consolidated
    Utility Bill shall, upon Commission implementation of Bond Charges, (i) at
    all times thereafter contain a separate line item for Bond Charges and (ii)
    so long as DWR is providing Power to Customers, contain a statement to the
    effect that the Consolidated Utility Bill includes Charges for power
    provided by DWR for which DWR is collecting "X" cents per kilowatt hour
    (where X= the current Power Charge). DWR shall pay Utility its incremental
    costs incurred to implement the separate line for Bond Charges as additional
    fees for additional services in accordance with Section 7 and Attachment G
    of this Servicing Order.

2.3. Billing Costs.

DWR agrees that Utility shall be reimbursed for the reasonable costs of the
Billing Services it performs for DWR under this Servicing Order, except for
those costs that would have been incurred in providing Billing Services for
Customers in the absence of this Servicing Order. DWR agree that the Commission
has jurisdiction to address any dispute concerning the reasonableness of the
costs of Billing Services charged to DWR under this Servicing Order.

2.4. Adjustments to DWR Charges.

Utility will resolve all disputes with Customers relating to DWR Charges
consistent with Applicable Tariffs and prevailing industry standards. Utility
will not waive any late payment fee or modify the terms of payment of any
amounts payable by Customer unless such action is consistent with the action
taken with respect to its own Charges and Applicable Tariffs. In the event that
DWR is entitled by Applicable Law to collect Exit Fees as a component of DWR
Charges, DWR agrees, and SDG&E is ordered to negotiate the amendment(s) to this
Servicing Order that is (or are) appropriate in order to facilitate the
calculation and collection of such Exit Fees, and any such amendment shall be
submitted to the Commission for approval.

2.5. Format of Consolidated Utility Bills.

Utility shall conform to such requirements in respect of the format, structure
and text of Consolidated Utility Bills as Applicable Law and Applicable Tariffs
shall from time to time prescribe. Utility shall, subject to the requirements of
Sections 1 and 2 of this Service Attachment 1, determine the format and text of
Consolidated Utility Bills in accordance with its reasonable business judgment,
and its policies and practices with respect to its own charges.

2.6. Customer Notices.

 a. If DWR Charges are revised at any time, Utility shall, to the extent and in
    the manner and timeframe required by Applicable Law, provide Customers with
    notice announcing such revised DWR Charges. Such notice shall, as
    appropriate, include publication, inserts to or in the text of the bills or
    on the reverse side of bills delivered to Customers, and/or such other means
    as Utility may from time to time use to communicate with its customers. The
    format of any such notice shall be determined by the mutual agreement of the
    Parties, subject to approval by the Commission's public advisor.
 b. In addition, at least once each year, to the extent permitted by Applicable
    Law, Utility shall cause to be prepared and delivered to Customers a notice
    stating, in effect, that DWR Power and DWR Charges are owned by DWR and not
    Utility. Such notice shall be included, in a manner and format to be agreed
    upon by the Parties, subject to approval by the Commission's public advisor,
    either as an insert to or in the text of the bills or on the reverse side of
    bills delivered to such Customers or shall be delivered to Customers by
    electronic means or such other means as Utility may from time to time use to
    communicate with its Customers.

2.7. Delivery.

Utility shall deliver all Consolidated Utility Bills (i) by United States Mail
in such class or classes as are consistent with polices and practices followed
by Utility with respect to its own charges or (ii) by any other means, whether
electronic or otherwise, that Utility may from time to time use to present its
own charges to its customers. In the case of Consolidated Utility Billing
Service, Utility shall pay from its own funds all costs of issuance and delivery
of Consolidated Utility Bills, including but not limited to printing and postage
costs as the same may increase or decrease from time to time, except to the
extent that the presentation of DWR Charges and any associated bill messages or
notices (including, without limitation, bill inserts and published notices)
materially increase the costs in which case such increase in costs shall be
borne solely by DWR. To the extent practicable, Utility agrees to give DWR seven
calendar days prior written notice of any such additional costs. Any such
increased costs shall be invoiced to DWR as Additional Charges and shall be
subject to the provisions of Section 7 of the Servicing Order.

Section 3. Customer Payments.

Utility shall permit Customers to pay DWR Charges through any of the payment
options then offered by Utility to Customers for payment of Utility Charges
appearing on the Consolidated Utility Bill. Utility shall not permit Customers
to direct how partial payments of balances due on Consolidated Utility Bills
will be applied. Utility will credit all payments received from a Customer as
set forth in Attachment B hereto.

Section 4. Collection and Nonpayment.

4.1. Collection of DWR Charges.

Utility will collect DWR Charges in accordance with its standard practices, and
will notify Customers of amounts overdue for DWR Charges in accordance with such
practices. Such collection practices shall conform to all requirements of
Applicable Law and Applicable Tariffs. Utility will post all payments for DWR
Charges as promptly as practicable, but in no case less promptly than Utility
posts payments for Utility Charges.

4.2. Termination of Customer's Electrical Service.

Utility shall adhere to and carry out disconnection policies in accordance with
Applicable Law.

Section 5. Taxes and Fees Service.

Subject to Section 7.3, Utility will collect and remit to the various
authorities the taxes and fees assessed to Customers on the DWR Charges.

Section 6. Late Payments.

In the event that Utility receives late payment interest charges from a
Customer, such payment shall be allocated to DWR based upon the same proportion
that DWR Charges bear to the total Utility Charges on the Consolidated Utility
Bill. Utility shall not allocate to DWR any other late payment service charges
or collection fees (including but not limited to disconnection or reconnection
services or similar charges related to Customer defaults).

SERVICE ATTACHMENT 2



SAN DIEGO GAS & ELECTRIC COMPANY



WHOLESALE TRADING, BILLING, COLLECTION OF SURPLUS POWER SALES



 

 

 

Section

Title

Page

Section 1

Surplus Sales Transactions

SA 2-

Section 2

Wholesale Invoicing Procedures

SA 2-

Section 3

Wholesale Payments

SA 2-

Section 4

Collection and Nonpayment

SA 2-

Section 5

Taxes and Fees Service?

SA 2-

Section 6

Late Payments?

SA 2-

Section 7

Credit Risk Management?

SA2-



 

 

 